Exhibit 10.2

 

DATED 4TH MAY, 2015

THE REPUBLIC OF GHANA

and

NEWMONT GOLDEN RIDGE LIMITED

 

 

REVISED INVESTMENT AGREEMENT

 

 

(Government notice of effectiveness received and confirmed by the Company on
17th December 2015.

This revised Investment Agreement is ratified as effective 3rd December 2015.)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause        Page   1.   Definitions and Interpretation      1    2.  
Effective Date      5    3.   Term of the Agreement      6    4.   Stabilisation
     6    5.   Taxes and Duties      8    6.   Government Carried Interest     
12    7.   Financial Reporting, Currency and Adequate Capital      14    8.  
Adequate Capital      16    9.   Affiliated Company Transactions      16    10.
  Miscellaneous Provisions      17    11.   Periodic Review      17    12.  
Employment and Training      18    13.   Use of Ghanaian Goods and Services     
19    14.   Incidental Rights      19    15.   Undertakings of the Government   
  19    16.   Conduct of Operations      22    17.   Land and Facilities      22
   18.   Health and Safety      24    19.   Confidentiality      24    20.  
Indemnification      24    21.   Encumbrance      25    22.   Termination     
25    23.   Disposition of Assets      26    24.   Arbitration      27    25.  
Notices      30    26.   Force Majeure      32    27.   Entire Agreement -
Modifications      32    28.   Assignment and Succession      33    29.  
Survival Provision      33    30.   Non-Waiver of Rights      33    31.  
Severability      33   

Appendix A – Akyem Mining Lease

Appendix B – Calculation of Royalty

Appendix C – Calculations of Guaranteed Payments to Government

Appendix D – Mining List

Appendix E – Current VAT MOU

 

i



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 4th May, 2015 and made

BETWEEN:

 

(1) THE REPUBLIC OF GHANA, represented by the Minister of Lands and Natural
Resources and the Minister of Finance and Economic Planning (hereinafter
referred to as the “Government”); and

 

(2) NEWMONT GOLDEN RIDGE LIMITED, a company with limited liability established
under the laws of Ghana (hereinafter referred to as “Golden Ridge”).

BACKGROUND:

 

(A) On December 18th, 2003, the Government and Golden Ridge entered into an
Investment Agreement (the “2003 Investment Agreement”) under which the
Government granted Golden Ridge certain financial and other concessions,
warranties and conditions in order to encourage investment by Golden Ridge in
Ghana.

 

(B) Golden Ridge has made significant investment in a gold mining project in the
Eastern region of Ghana following execution of the 2003 Investment Agreement.

 

(C) The Government has proposed changes to certain terms of the 2003 Investment
Agreement in light of the changes in conditions in Ghana that have occurred
since 2003 and in keeping with other objectives and policies that the Government
wishes to see realised with respect to the mining industry in Ghana.

 

(D) Golden Ridge, in a spirit of cooperation and in order to address concerns of
each Party, has agreed to revise the terms of the 2003 Investment Agreement as
regards the rights of Golden Ridge under that agreement.

THE PARTIES AGREE AS FOLLOWS each in consideration of the agreement of the
others:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 The following terms wherever used in this Agreement shall have the
respective meanings set forth below:

“2003 Investment Agreement” means the agreement between the Government and NGGL,
Rank Mining Company Limited (which has since been merged into NGGL) and Golden
Ridge Resources Limited (now called Newmont Golden Ridge Limited) that was
ratified by Parliament and became effective on December 18th 2003 and that, as
regards Golden Ridge has been revised and replaced by this Agreement.

“Additional Areas” has the meaning set forth in Section 15.10 below.

“Affiliate” means a legal Person that, with respect to Golden Ridge, directly or
indirectly controls, is controlled by, or is under common control with Golden
Ridge. For purposes of this section, “control” means the possession, directly or
indirectly, by one legal Person of more than fifty percent (50%) of the equity
of or voting power in another legal Person.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Revised Investment Agreement and includes those
provisions of the Akyem Mining Lease that are not inconsistent or in conflict
with this Revised Investment Agreement.

“Ahafo Revised Investment Agreement” means the investment agreement to be
entered into on or about the date of this Agreement between the Government and
Newmont Ghana Gold Limited which pursuant to Section 2.1 below must become
effective as a condition of this Agreement becoming effective.

“Akyem Mining Lease” means the two Mining Leases entered into between the
Government and Golden Ridge each dated 19 January 2010 which are pending
ratification by Parliament.

“Basic Stability Period” has the meaning given in Section 4.1.

“Centre” means The International Centre for Settlement of Investment Disputes
established under the auspices of the International Bank for Reconstruction and
Development.

“Contract Area” means all Production Areas.

“Convention” means the Convention on the Settlement of Investment Disputes
between States and Nationals of Other States opened for signature at Washington,
D.C., United States of America, on March 18, 1965.

“Development” means all preparation for the removal and recovery of Minerals,
including the construction or installation of a mill, a Mining Plant or any
other Infrastructure to be used for the mining, handling, milling, beneficiation
or other processing of Minerals.

“Dollar” and “US$” mean United States dollars and any other currency that is
legal tender in the United States of America.

“Effective Date” means the date described in Section 2.

“Equity Capital” means stockholders’ equity as reflected on the balance sheet of
Golden Ridge, the balance sheet having been prepared in accordance with IFRS.

“Events of Default” has the meaning given to such term in Section 22.2.

“Exploration” means activities directed towards ascertaining the existence,
location, quantity, quality or commercial value of deposits of Minerals.

“Extended Stability Period” has the meaning given in Section 4.3.

“Extension Plan” has the meaning given to it in Section 4.3(a).

“Financial Year” means January 1 through December 31, or such other period as
the Parties may agree.

“Foreign Currency” means Dollars and any other currency except Ghana Cedis.

 

2



--------------------------------------------------------------------------------

“Ghana Cedi” means the lawful currency of Ghana and any currency that is legal
tender in Ghana.

“Government” means the Republic of Ghana, its government, and any political
subdivision, region, branch, division, instrumentality, authority and agency
thereof.

“IFRS” means International Financial Reporting Standards issued or adopted by
the International Accounting Standards Board and consistently applied.

“Indebtedness” means indebtedness for money borrowed from an Affiliate.

“Infrastructure” includes the following:

 

  (a) immovable transportation and communication facilities (including roads,
bridges, railroads, airports, landing strips and landing pads for aircraft,
hangars and other airport facilities, garages, channels, tramways, pipelines and
radio, telephone, telegraph, telecommunications, and electronic or other forms
of communications facilities);

 

  (b) immovable port facilities (including docks, harbours, piers, jetties,
breakwaters, terminal facilities and warehouses, and loading and unloading
facilities);

 

  (c) immovable power, water and sewerage facilities (including electrical
generating plants and transmission lines, dams, water drains, water supply
systems and systems for disposing of tailings, plant waste and sewage);

 

  (d) immovable public welfare facilities (including schools, clinics and public
halls);

 

  (e) miscellaneous immovable facilities used primarily in connection with the
operation of any of the foregoing (including offices, machine shops, foundries,
repair shops and warehouses);

 

  (f) other immovable facilities used primarily in connection with or as an
incident to Operations; and

 

  (g) movable facilities and equipment used as an integral part of the immovable
facilities described above. For purposes of this Agreement, immovable items
consist of all tangible items that are securely affixed and attached to the land
or to buildings or other structures on the land. All other items are movable
items.

“International Standards” means generally accepted world mining industry
standards and procedures, due allowance being made for any special circumstances
in Ghana.

“Law” means any constitution, law, statute, decree, rule, regulation, judicial
act or decision, judgment, order, proclamation, directive, executive order or
other sovereign act of the Government that regulates, controls or relates to
Golden Ridge and to its Operations, or that is generally applicable in Ghana.

 

3



--------------------------------------------------------------------------------

“London Bullion Market Association Gold Fix” and “London PM Fix” have the
meaning given in Section 5.2(f)(ii)(A).

“Mineral” means any naturally occurring, inorganic ores with a defined,
characteristic chemical composition and physical properties that has economic
value, but excluding oil, gas, coal and geothermal resources.

“Mining Lease” means a right and license granted by the Government to mine and
produce Minerals in a specified area in Ghana.

“Mining Plant” means any machinery, equipment, vehicle, tool, building, mill and
plant, employees’ housing or other Infrastructure whether movable or immovable
constructed by Golden Ridge in the Contract Area or acquired by Golden Ridge and
used in connection with Operations.

“Minister” means the Minister of Government responsible for mining.

“Notice” means notice given in accordance with Section 25.

“Operations” means any and all activities and transactions conducted by or on
behalf of Golden Ridge in connection with Exploration, Development, Production
and reclamation and the financing of any of them.

“Parliament” means the Parliament of the Republic of Ghana or any successor
legislative entity or authority.

“Party” means the Government and Golden Ridge (as well as any permitted assignee
of either of them).

“Permissible Debt” has the meaning given in Section 8.1.

“Person” means any natural person and any legal person. For purposes of this
Agreement, a natural person means a human being and a legal person means a
partnership, joint venture, corporation, limited liability company, trust,
estate, or any entity that is recognized by the laws of any state as a distinct
legal entity, as well as a government or state, and any branch, division,
political sub-division or region, instrumentality, authority or agency of any
government or state.

“Prevailing Market Rate of Exchange” means the predominant rate, expressed in
Dollars, on any day during which Golden Ridge engages in a foreign exchange
transaction under this Agreement, at which willing sellers and willing buyers,
acting at arm’s length, in the ordinary course of business have most recently
purchased or sold or agreed to purchase or sell Ghana Cedis or any other
currency except Dollars.

“Production” means the commercial exploitation of Minerals found in the
Production Area and all other activities wherever performed that are incidental
thereto including the design, construction, installation, fabrication,
operation, maintenance and repair of Mining Plant or other Infrastructure,
facilities and equipment and the mining, excavation, extraction, recovery,
handling, beneficiation, processing, milling, stockpiling, transportation,
export and sale of Minerals.

 

4



--------------------------------------------------------------------------------

“Production Area” means any area designated by the Akyem Mining Lease as the
“Lease Area” or a part of the Lease Area.

“Profound Changes in Circumstances” has the meaning given to such term in
Section 11.

“Royalty” has the meaning given to such term in Section 5.2(f).

“Signature Date” means the date stated at the beginning of this Agreement.

“Stability Period” means the total of the Basic Stability Period as well as any
Extended Stability Period as those terms are defined in Sections 4.1 and 4.3
respectively.

“Taxes and Duties” means any direct and indirect income, profit, excess profit,
windfall profit, additional profit, supplementary charge, gains, capital gains,
corporation, dividend, interest, financing, net worth, sales, goods,
transaction, payroll, import, export, customs, consul, inspection, foreign
exchange, value added, consumption, supply, use, turnover, severance, stumpage,
cash flow, rental, land rental, surface rental, withholding, property, land,
stamp and other taxes, duties, fees, levies, excises, rates, charges, imposts,
surcharges, royalties, penalties and any other Government imposed revenue
payments of whatever nature and however called, whether paid to the Government
or to any other Person at the directive of the Government or under Law and
whether similar or dissimilar to any of the foregoing.

“Transition Period” has the meaning given in Section 8.2.

 

1.2 This Agreement shall be read with such changes in gender and number as the
context shall require. Headings to the clauses and sections of this Agreement
are inserted for convenience only and shall not affect its construction.

 

1.3 Unless otherwise stated, a reference to “hereof”, “hereunder”, “herein” or
words of similar meaning, means this Agreement and its appendices. The words
“and” and “or” includes the conjunctive and disjunctive, as the context may
require or permit. The word “include” (and any variation of that word) means
“including but not limited to”. Each of the Parties to this Agreement have
participated in the drafting and negotiating of this Agreement and this
Agreement shall not be construed against either Party as the drafting Party.

 

1.4 This Agreement shall from the Effective Date supersede the 2003 Investment
Agreement and shall be the sole agreement between the Government and Golden
Ridge in respect of the Akyem Mining operations. Except as otherwise provided by
its terms, this Agreement shall have prospective effect only and the rights and
obligations of the parties under the 2003 Agreement as they relate to activities
prior to the Effective Date shall remain subject to the terms of the 2003
Agreement.

 

2. EFFECTIVE DATE

 

2.1 This Agreement shall become effective and binding on the Parties on the
latest of:

 

  (a) the date on which it is ratified by Parliament;

 

5



--------------------------------------------------------------------------------

  (b) the date on which the Akyem Mining Lease is ratified by Parliament;

 

  (c) the date on which the terms of Section 5 of this Agreement are approved by
a resolution of Parliament pursuant to Article 174(2) of the Constitution of
Ghana; or

 

  (d) the date on which the Ahafo Revised Investment Agreement becomes
effective.

 

2.2 The terms of this Agreement, including the provisions of Sections 22 and 24,
shall also control and govern the rights of the Parties under the Akyem Mining
Lease. In the event of any conflict between the terms of this Agreement and the
Akyem Mining Lease, the terms of this Agreement shall prevail. The Parties
acknowledge and agree that, other than to the extent of any such conflict, the
Akyem Mining Lease shall remain valid and in full force and effect.

 

3. TERM OF THE AGREEMENT

The original term of this Agreement shall commence on the Effective Date and,
unless sooner terminated under Section 22 below shall, subject to Sections 2.2
and 4.1, continue for so long as Golden Ridge (or any assignee) is the holder of
the Akyem Mining Lease and such lease is valid and in good standing.

 

4. STABILISATION

 

4.1 Except as otherwise provided in this Agreement, the Taxes and Duties payable
by Golden Ridge as set forth or described in this Agreement or as otherwise
required by Law and assessed in keeping with the terms of this Agreement shall
be stabilised up to December 31, 2027 (the “Basic Stability Period”).

 

4.2 During the Basic Stability Period and any Extended Stability Period, and
except to the extent otherwise provided by the terms of this Agreement, Golden
Ridge shall not be affected by any Law enacted after January 1, 2014 or by any
changes to any Law in existence as of January 1, 2014 if such new Law or amended
Law has the effect either of imposing upon Golden Ridge any new or additional
Taxes and Duties or of altering

 

  (a) the basis for determining or calculating the Taxes and Duties applicable
to Golden Ridge; and

 

  (b) the level or rate of Taxes and Duties to which Golden Ridge is subject.

 

4.3 The Basic Stability Period shall be extended for a single additional term of
five (5) years (the “Extended Stability Period”) after the date of its
termination if:

 

  (a) under a plan (the “Extension Plan”), presented to and accepted (for
purposes of this Section 4.3) by the Minister, Golden Ridge commits to make an
additional investment of at least three hundred million Dollars (US$300,000,000)
in the mining project which is the subject of the Golden Ridge Mining Lease with
respect to activities not previously approved by the Government, provided that
the period for the completion of the Development in connection with the
additional investment described in the Extension Plan shall not exceed four
(4) years; and

 

6



--------------------------------------------------------------------------------

  (b) the additional investment is projected under the Extension Plan to result
in any one of the following:

 

  (i) an increase in gold production by Golden Ridge of at least ten per cent
(10%) when compared to the average of the three (3) calendar years before the
completion of the Development described in the Extension Plan and financed by
the additional investment;

 

  (ii) an increase by at least three (3) years in the life of the mine which is
the subject of the Akyem Mining Lease;

 

  (iii) an increase of at least ten per cent (10%) in the number of permanent
employees who are citizens of Ghana employed by Golden Ridge at the mine which
is the subject of the Akyem Mining Lease when compared to 31 December of the
year prior to the year in which Golden Ridge began construction or other
activity required to complete the Development described in the Extension Plan
and financed by the additional investment; or

 

  (iv) the satisfaction of any other measure approved by the Minister.

The Minister’s acceptance of the Extension Plan shall not be unreasonably
withheld and shall be deemed to have been given if Notice of disapproval has not
been received by Golden Ridge within 120 days of delivery of the Extension Plan
to the Minister. The Minister shall specify in writing the grounds for
non-acceptance of the Extension Plan for purposes of this Section 4.3.

 

  (c) Fulfilment of the measures described in Section 4.3(b) and set forth in
the Extension Plan shall be deemed to have occurred if, within one (1) year
after the completion of Development with respect to an additional investment
project, any one of the conditions set forth in Section 4.3(b) and as described
in the Extension Plan has been met or, in the case of Section 4.3(b)(ii), it can
be demonstrated to the reasonable satisfaction of the Minister that activities
have been completed and given effect such as will permit the attainment of that
condition.

 

  (d) Should the conditions described in Section 4.3(a) and 4.3(b) fail to be
satisfied on the basis and within the period described in Sections 4.3(b) and
4.3(c) and in the Extension Plan unless such failure is due to Force Majeure or
to action taken or inaction by the Government after acceptance of the Extension
Plan that prevents the satisfaction of any of the relevant conditions in the
Extension Plan, the Government may rescind the Extended Stability Period and
Golden Ridge will thereafter become liable for any additional Taxes and Duties
that would have accrued but for the extension of the Basic Stability Period.

 

  (e) Any dispute arising out of or in relation to this Section 4.3 shall be
subject to the provisions of Section 24.

 

7



--------------------------------------------------------------------------------

5. TAXES AND DUTIES

With effect from the Effective Date and for the duration of the Basic Stability
Period and any Extended Stability Period only, the following shall apply:

 

5.1 General

Golden Ridge shall be subject to all Taxes and Duties in force in Ghana from
time to time under Law except:

 

  (a) where Golden Ridge is exempt wholly or partly from the application of a
Law relating to Taxes and Duties pursuant to a validly granted authority under
any applicable Law; or

 

  (b) as otherwise provided in this Agreement.

 

5.2 Stability Regime

Golden Ridge shall be subject to taxation on its income at the rates and on the
basis provided by Law except that during the Basic Stability Period and any
Extended Stability Period (notwithstanding the provisions of any Law to the
contrary):

 

  (a) Corporate Income Tax Rate and Basis

 

  (i) the rate of corporate income tax applicable to the taxable income of
Golden Ridge derived from its Operations shall be thirty two and a half per cent
(32.5%);

 

  (ii) subject to the other provisions of this Section 5.2 and, except as may be
otherwise provided by this Agreement, Golden Ridge’s taxable income shall be
determined on the basis stipulated by Law in effect on January 1, 2014 with all
write-offs, deductions, reliefs and allowances permitted or allowed by the Law
as at that date;

 

  (iii) Golden Ridge may deduct for purposes of determining taxable income a fee
for management and technical services provided by an Affiliate in an annual
amount that in aggregate shall be 2.25% of either:

 

  (A) total revenues from Production or other Operations in the relevant
Financial Year; or

 

  (B) if before the start of Production or during other periods when Production
has been substantially interrupted, Development capital expenditures in the
relevant Financial Year.

The management and technical services fee of 2.25% of either total revenues or
Development capital expenditure that is permitted under this Section to be paid
during each year to an Affiliate shall for purposes of this Agreement be deemed
to represent a fair arm’s length fee as would apply between unrelated parties in
the ordinary course of business for the provision of such services.

 

8



--------------------------------------------------------------------------------

  (iv) the tax written down value of any capital assets acquired by Golden Ridge
before the Effective Date having first been depreciated in accordance with the
provisions of the 2003 Investment Agreement (and with the addition of the five
per cent (5%) uplift on class three assets) shall be pooled with all capital
assets of the same class acquired after the Effective Date and thereafter
depreciated as permitted by Law in effect as of January 1, 2014.

 

  (v) Any other income earned by Golden Ridge from activities in Ghana that is
not derived directly or indirectly from Operations or Production shall be
taxable under Law.

 

  (vi) Golden Ridge’s taxable income shall be determined in Dollars in
accordance with Law, except as otherwise provided in this Agreement.

 

  (vii) The payments to be made by Golden Ridge to the Government under Sections
6.1 and 6.2 shall not be deductible for the determination of taxable income but
the payment to be made pursuant to Section 6.7 shall be deductible.

 

  (b) Local Taxes and Duties

Golden Ridge shall pay Taxes and Duties imposed by local or municipal
governments under authority granted by Law. Golden Ridge shall not be liable to
pay any such Taxes and Duties imposed by local or municipal governments that
would impose a disproportionate burden on Golden Ridge when compared to other
Persons in the same category, including Persons engaged in exploration or mining
operations in Ghana.

 

  (c) Withholding Taxes

Golden Ridge shall withhold tax on any fees paid for management and technical
services on the basis and at the rate provided by Law, except that in the case
of payment to an Affiliate for such services the rate shall be ten percent
(10%) of the amount of the fee paid, and Golden Ridge shall pay all such amounts
within the time and in the manner and place required by Law. Except as provided
in this Section, no withholding taxes or other Taxes and Duties shall be
assessed against Golden Ridge or an Affiliate with respect to (i) dividends paid
to that Affiliate; (ii) interest paid to that Affiliate to the extent that such
interest is equivalent to the rate that would be charged by a third party lender
to a borrower in circumstances substantially the same as those of Golden Ridge;
and (iii) any repayment of loan principal paid or payable to that Affiliate.

 

  (d) Capital Gains Tax

Any capital gains realized as a result of the conveyance or transfer of any
rights under this Agreement or of the Akyem Mining Lease shall be subject to
Taxes and Duties under Law provided that in the case of (i) capital gains
realized by Golden Ridge the provisions of Section 5.1 shall apply; and (ii) no
Taxes and Duties shall be imposed upon capital gains accruing to or derived

 

9



--------------------------------------------------------------------------------

by Golden Ridge or an Affiliate and arising out of the realization of a
chargeable asset from a merger, amalgamation, or re-organization of Golden Ridge
or an Affiliate where the Affiliate (or Affiliates) that owns or controls all
other Affiliates involved in such transactions will retain at least a 25%
beneficial ownership interest in Golden Ridge when the conveyance or transfer
has been completed. For the purposes of this Agreement “re-organization” shall
mean an internal restructuring or reallocation of the ownership of Golden Ridge
such that ownership passes from one Affiliate to another.

 

  (e) Import Duties and Excise Taxes

 

  (i) Golden Ridge shall be exempt from Taxes and Duties on the import of plant,
machinery, equipment, parts, fuels and petroleum products, supplies and
accessories, as well as other items listed in the Mining List (a copy of which
is attached hereto as Appendix D), and imported necessarily, specifically and
exclusively for Operations.

 

  (ii) Where an item becomes necessary to import for the use of Golden Ridge as
a result of advances in technology, or to replace an item on the Mining List
that has been rendered obsolete or taken out of production or for any similar
reason, Golden Ridge shall make a representation to the Minister as to why such
item is necessary for import and should be exempt from customs import duties and
the Minister shall give due consideration to such representation in the light of
the Mining List and applicable Law.

 

  (f) Royalty

 

  (i) Royalty Rate:

Golden Ridge shall pay to the Government in Dollars a royalty at the percentage
rate specified below on the total revenues received by Golden Ridge from the
sale of Minerals obtained from the Production Area during each calendar month
(the “Royalty”). This rate has been increased by the addition of 0.6% as a
special fee because the Golden Ridge Operations involve mining in a forest
reserve area. With the addition of the forest reserve area special fee, the
royalty rate is as follows:

 

  (A) gold according to a sliding scale starting at a floor of 3.6% at a gold
price below US$1,300 per ounce, increasing to 4.1% at a gold price between
US$1,300 and US$1,449.99 per ounce, to 4.6% at a gold price between US$1,450 and
US$2,299.99 per ounce and to 5.6% at a gold price of not less than US$2,300 per
ounce, as set forth and illustrated in Appendix B; and

 

  (B) all other Minerals, at a rate pursuant to Law and subject to Section 14.1
below.

 

10



--------------------------------------------------------------------------------

The payment of Royalty by Golden Ridge to the Government shall be made within
thirty (30) days after the end of the calendar month in which the gold or other
Mineral subject to such Royalty was sold. Appendix B hereto illustrates the
basis and calculation of the Royalty.

 

  (ii) Determination of Gold Price:

 

  (A) For the purposes of Section 5.2(f)(i)(A) above, the price for determining
the applicable Royalty rate on the sliding scale shall be the average of the
quoted gold price on the daily London Bullion Market Association Gold Fix (the
“London PM Fix”) for each calendar month with respect to sales of gold during
such month.

 

  (B) Should the London PM Fix cease to exist, then the Parties shall choose an
alternative market index as set forth in Section 6.2(d).

 

  (iii) Right to Take Royalty in Kind:

 

  (A) The Government, acting through the Minister, may take all or a part of the
Royalty to which it is entitled in this Section 5.2(f), in gold that has a value
based on the London PM Fix (or an alternative index in the circumstances
provided for by this Section 5.2(f) and Section 6.2(d)) equivalent to the
Royalty amount in Dollars payable to the Government on the day it is payable.

 

  (B) Where the Government desires to take its Royalty share or part thereof for
the next Financial Year in gold, the Minister shall elect to do so by giving
Notice to Golden Ridge not less than six (6) months prior to the beginning of
that Financial Year. Such election may be revoked by mutual agreement between
the Parties if the Government gives at least one month’s Notice before any gold
to be delivered under this Section 5.2 is scheduled for delivery.

 

  (C) Should the Minister make the election to take all or a part of the Royalty
in gold as described in Section 5.2(f)(iii)(A) above, the Parties shall meet to
agree upon the specific terms and the process for such transfer or delivery of
gold which shall be consistent with standard practice as between buyers and
sellers of gold. If the Parties have not agreed on the transfer, delivery and
other terms by a date that falls one month prior to the scheduled delivery date
for such gold, then the Government shall receive the Royalty in Dollars in
accordance with Section 5.2(f)(i)(A) above.

 

11



--------------------------------------------------------------------------------

  (g) Value-Added Tax

Except as otherwise provided in this Agreement, Golden Ridge shall be exempt
from the payment of Value-Added Tax (VAT) on:

 

  (i) all items it imports, and

 

  (ii) all local purchases of services, goods and supplies to the extent used in
connection with Operations.

Gold and other Mineral that Golden Ridge may sell for export to Persons outside
Ghana, or sell or convey to the Government pursuant to this Agreement, shall be
zero rated for VAT purposes.

Notwithstanding the above and for the avoidance of doubt, Golden Ridge shall be
subject to VAT on the items listed in Appendix E to this agreement.

The Government is in process of considering certain changes to the
administration of the VAT. When such changes are fully implemented, the Parties
agree to confer regarding any amendment of this Section 5.2(g) as may be jointly
agreed to by them to be appropriate in the light of such changes to the Law
governing VAT.

 

5.3 Integrated Activity

Golden Ridge’s Operations in respect of the Contract Area shall, for the
purposes of any Law relating to the calculation of applicable Taxes and Duties,
be deemed to be a single, integrated activity. Accordingly, all write-offs,
deductions, reliefs and allowances incurred by or on behalf of Golden Ridge
relating to Operations in respect of the Contract Area may be deducted from any
income or profits of Golden Ridge arising from the Operations for purposes of
determining any applicable Taxes and Duties.

 

6. GOVERNMENT CARRIED INTEREST

 

6.1 Nature of Government Interest

In satisfaction of the requirements of section 43 of the Minerals and Mining
Act, Act 703, or of any other Law that reserves for the Government a ten per
cent (10%) free carried, fixed, non-equity interest in the Operations of Golden
Ridge (in respect of which financial contribution shall not be paid by the
Government), the Government shall receive and Golden Ridge shall make the
following payments:

 

  (a) a sum equal to 1/9th of the total amount paid as dividends to the
shareholders of Golden Ridge on each occasion when dividends are distributed by
Golden Ridge, less any advance payments made pursuant to Section 6.2 below; and

 

  (b) any guaranteed annual advance payments made pursuant to Section 6.2 below.

For the avoidance of doubt, the Parties affirm that the interest provided to the
Government and described above is a non-equity interest in Golden Ridge
Operations.

 

12



--------------------------------------------------------------------------------

6.2 Guaranteed Advance Payments to the Government

Notwithstanding any other provision of this Agreement, beginning as of
January 1, 2018, the fifth complete year after the start of Production of gold
by Golden Ridge in Ghana under the Akyem Mining Lease, and for each year
thereafter in which the average of the quoted gold price on the London PM Fix
for such year was equal to or more than US$1,300 per ounce, the Government
shall, subject to the following conditions having been satisfied and as an
advance against the payments provided for in Section 6.1(a) above, receive 0.6%
of the gross value of all Minerals produced, saved, sold or otherwise disposed
of from the Production Area:

 

  (a) at the end of each calendar year, the eligibility of the Government to
receive an advance payment shall be determined on the basis set forth above in
this Section 6.2, and if any advance payment is due to the Government it shall
be made by Golden Ridge not later than June 30th of the calendar year after the
calendar year with respect to which the advance payment is due;

 

  (b) any advance payment made at any time to the Government (or to any other
Person at the Government’s direction) shall be deducted from any future payments
to which the Government is entitled under Section 6.1(a);

 

  (c) upon termination of Operations or mine closure in respect of the Akyem
Mining Lease there shall be no recovery from the Government of the difference
between the aggregate advance payments made to the Government under this
Section 6.2 and the total amount due to the Government under Sections 6.1(a) and
6.5; and

 

  (d) should the London PM Fix cease to exist or be quoted, or in any case
should the Parties so elect in writing, they may by mutual agreement designate
another objective market index as the basis for determining the average price
during a given year at which willing sellers and willing buyers acting at arm’s
length sold and bought gold at specified levels of purity during the year in
question. Once they have so agreed, then that price shall be the average price
at which for purposes of this section gold shall be deemed to have been bought
and sold during the year in question.

 

6.3 Permitted Payments and Distributions to Golden Ridge from Operations

Golden Ridge shall not pay or distribute any amount to an Affiliate other than:

 

  (a) to repay the principal of, and to pay interest, on a loan from an
Affiliate;

 

  (b) as a distribution of dividends to an Affiliate subject to Section 6.1(a)
above;

 

  (c) as payment of management and technical services fees on the basis set
forth in this Agreement;

 

  (d) as payment for goods or services provided to Golden Ridge by such
Affiliate; and

 

  (e) as reimbursement of costs incurred by an Affiliate on behalf of Golden
Ridge and with its authorization, on a Dollar for Dollar basis.

 

13



--------------------------------------------------------------------------------

6.4 Entitlement to Section 6.3 Payments

The Government shall not receive a payment pursuant to this Section 6 with
respect to the items specified in Section 6.3(a) to (e).

 

6.5 Termination Payments

On termination of Operations or mine closure, in respect of the Akyem Mining
Lease, Golden Ridge shall:

 

  (a) pay or otherwise satisfy any liabilities including Taxes and Duties and
make appropriate provision as required by Law for unknown or contingent
liabilities (including reclamation and similar costs not otherwise provided
for); and

 

  (b) undertake reasonable efforts to collect all amounts due Golden Ridge by
any Person (or to offset any such amounts due to Golden Ridge from a Person
against amounts due to such Person by Golden Ridge as permitted by Law or this
Agreement).

Following settlement of all such payments and offsets referred to in
Section 6.5(a) above, Golden Ridge shall pay to the Government ten per cent
(10%) of its net remaining cash and may distribute the balance remaining after
such payment to the Government as a dividend to its shareholders without further
obligation to the Government under Sections 6.1 and 6.2.

 

6.6 Formula Exhibit

A formula to illustrate the basis and calculation of the distribution of
payments to the Government under this Section 6 is contained in Appendix C.

 

6.7 Additional Payments to be made to the Government

Golden Ridge shall pay to the Government an additional amount of four million
Dollars (US$4 million) within thirty (30) days after the Effective Date in
consideration of the exemptions from Taxes and Duties and the special treatment
of certain items for tax purposes in Section 5 hereof.

 

7. FINANCIAL REPORTING, CURRENCY AND ADEQUATE CAPITAL

 

7.1 Currency for Accounting

Accounting by Golden Ridge under this Agreement shall be in Dollars and any
amounts paid or received, and obligations incurred or transactions carried out,
in Ghana Cedis or in any Foreign Currency other than Dollars shall be converted
to Dollars at the Prevailing Market Rate of Exchange between Dollars and Ghana
Cedis or any other Foreign Currency on the date of the applicable transaction in
accordance with generally accepted accounting principles based on IFRS
standards. Notwithstanding the foregoing, and solely for informational purposes,
at the request of the Government with respect to any financial year, Golden
Ridge shall also keep a set of books in Ghana Cedis.

 

14



--------------------------------------------------------------------------------

7.2 Exchange Control

 

  (a) Golden Ridge may, without restriction, directly or indirectly, of the
Government, obtain, hold, deal with and disburse funds in any manner, currencies
and places as it chooses, provided that, except during the last two (2) years of
Operations when no specific minimum shall apply, Golden Ridge shall return to
Ghana a minimum of 30% of its gross proceeds from the sale of gold towards its
obligations in Ghana for Taxes and Duties, wages, salaries and employee benefits
and other payments for goods and services. If any of the gross sales proceeds of
Golden Ridge result from the sale of gold within Ghana (or from the payment of
Royalties in gold under Section 5.2(f) and such proceeds are remitted to bank
accounts within Ghana or conveyed in gold to the Government, the obligation of
Golden Ridge to return a minimum of 30% of its gross sales proceeds to Ghana
shall be reduced by such amount or by the value of any gold conveyed to the
Government pursuant to Section 5.2(f) or otherwise in an amount mutually agreed
by the Parties.

 

  (b) Subject to Section 7.2(a) above, and without limiting the rights granted
in that Section, Golden Ridge has the unrestricted and unencumbered right to
sell and receive payment for Minerals in any currency, and the proceeds from
such sales may be deposited in bank accounts outside of Ghana and held there or
remitted from there to anywhere in the world, in any currency.

 

  (c) Golden Ridge shall maintain at least one bank account with a commercial
bank or financial institution in Ghana and, as soon as is reasonably practicable
after a transaction with that bank, shall provide notice to the Bank of Ghana of
any dealing in foreign exchange.

 

  (d) Golden Ridge may acquire Ghana Cedis at the Prevailing Market Rate of
Exchange, and also exchange Ghana Cedis for Foreign Currency at the Prevailing
Market Rate of Exchange provided that any of the above transactions in Ghana
shall comply with applicable Law including any requirement that such
transactions in Ghana be conducted with Persons authorized by Law to engage in
such transactions. Additionally, any and all transactions between the Government
and Golden Ridge relating to Taxes and Duties stated in Ghana Cedis will be
converted to Dollars at the Prevailing Market Rate of Exchange except for Golden
Ridge’s withholding obligations under Law which shall be governed by and subject
to Section 7.3.

 

7.3 Currency of Payment

Payment of Golden Ridge’s obligations to the Government for Taxes and Duties
shall be in Dollars, subject to Section 7.4, unless the Parties otherwise agree.
Any obligation originally stated in Ghana Cedis, or in any Foreign Currency
other than Dollars, will be converted to Dollars at the Prevailing Market Rate
of Exchange. However, Golden Ridge shall pay sums it collects on behalf of the
Government, including, but not limited to, Taxes and Duties withheld from the
salaries or wages of its employees, and any other sums payable to other Persons
from which a portion is

 

15



--------------------------------------------------------------------------------

required by Law to be withheld or retained by Golden Ridge on behalf of the
Government, in the currency in which such salaries or wages or such other sums
are paid. Golden Ridge may make all other payments whether to the Government or
to other Persons in Ghana Cedis in accordance with Section 7.2(d).

 

7.4 Right to Remit and Receive Payments

Golden Ridge may remit and receive in Dollars all payments of dividends,
interest, finance charges, principal, management and technical services fees
(subject to the limitations set forth in Section 5.2(a)(iii)) and other properly
payable items arising from, as a result of, or related to Operations.

 

8. ADEQUATE CAPITAL

 

8.1 Golden Ridge shall maintain a ratio of Indebtedness to Equity Capital of 2:1
or such other higher ratio as may be permitted by Law, excluding for these
purposes any Indebtedness that is non-interest bearing (any non-interest bearing
Indebtedness and other Indebtedness within the permitted ratios is referred to
as “Permissible Debt”). The penalty for failure to maintain a 2.1 ratio of
Indebtedness to Equity Capital shall be that any interest or currency exchange
losses accrued and attributable to the excess Indebtedness other than
Permissible Debt shall not be deductible for the purposes of determining its
taxable income.

 

8.2 Notwithstanding Section 8.1, Golden Ridge shall have up to December 31st of
the fourth calendar year after the Effective Date to achieve a 2:1 ratio of
Indebtedness to Equity Capital or such higher ratio as may be permitted by Law
(the “Transition Period”). During the Transition Period any Indebtedness to
Equity Capital that does not exceed 4:1 (or that is otherwise permitted by Law)
shall be Permissible Debt. The ratio shall be determined annually by reference
to the most recent audited financial statement of Golden Ridge and if the
audited financial statement should reveal that Golden Ridge is not in compliance
with the requirements of this Section 8.2, then the penalty set forth in
Section 8.1 shall apply.

 

9. AFFILIATED COMPANY TRANSACTIONS

 

9.1 Transactions including the purchases of goods and services and the provision
of loans and the accrual of interest between Golden Ridge and an Affiliate or
any other Person of whom Golden Ridge or an Affiliate of Golden Ridge is a
controller shall unless otherwise provided by this Agreement or applicable Law
be conducted on an arm’s length basis as would occur between unrelated parties
and as required by Law. On request from the Government, Golden Ridge shall
provide documentation of the prices, discounts and commissions and a copy of any
contracts and other relevant documentation related to transactions with
Affiliates.

 

9.2 For the purposes of this section, ‘controller’ shall have the meaning given
to it by Section 111 of the Minerals and Mining Act, 2003 (Act 703).

 

16



--------------------------------------------------------------------------------

10. MISCELLANEOUS PROVISIONS

 

10.1 Golden Ridge Board of Directors

The Government may nominate a Person chosen in its discretion who is qualified
and permitted under Law to serve as a member of the board of directors of Golden
Ridge after giving not less than thirty (30) days’ Notice of its intention to do
so, and providing the identity of the proposed director and any other
information reasonably necessary in order for Golden Ridge and the shareholders
of Golden Ridge to take such steps as are necessary to complete such nomination.
Such Person upon being duly elected shall be subject to the confidentiality
requirements generally applicable to all Golden Ridge directors as regards the
disclosure of information obtained in his or her capacity as a director to any
Persons other than the Government or Golden Ridge or as required by Law. The
director thus appointed may be removed as permitted by Law for cause, in which
event the Government may nominate a successor.

 

10.2 Non-Discrimination

Except as otherwise expressly provided or permitted herein, the Government
affirms that when compared to other Persons engaged in exploration for or mining
of gold in Ghana, Golden Ridge shall have fair and equitable treatment and shall
not be discriminated against or made uniquely or disproportionately liable to
obligations by virtue of any Law or any action taken by the Government.

 

10.3 Governing Law

This Agreement shall be construed and interpreted in accordance with the laws of
Ghana and by such rules and principles as are generally recognized by
international law to be applicable to an investment by nationals of one country
in another country.

 

10.4 Joint Affirmations of the Parties

Golden Ridge shall in all respects be subject to Law and to each term of this
Agreement as regards its presence and activities in Ghana. The Government hereby
affirms that it shall also be bound by and shall honour each term of this
Agreement, and that Golden Ridge may fully rely on that affirmation. The Parties
jointly further affirm that they shall each uphold and honour the rights and
remedies provided herein to the other Party including the indemnification
provided by Section 20 of this Agreement.

 

11. PERIODIC REVIEW

 

11.1 Profound Changes in Circumstances

For the purpose of considering Profound Changes in Circumstances from those
existing on the Effective Date or on the date of the most recent review of this
Agreement under this Section 11.1, the Government and Golden Ridge shall at the
request of the other consult together. The Parties shall meet to review the
matter raised as soon after the request as is reasonably convenient for them
both. In case Profound Changes in Circumstances are established to have
occurred, the Parties shall

 

17



--------------------------------------------------------------------------------

effect such change in or clarification of this Agreement as they agree is
necessary. For purposes of this Agreement, “Profound Changes in Circumstances”
shall mean such changes in the economic conditions of the gold mining industry
worldwide or in Ghana, or such changes in the economic, political or social
circumstances existing in Ghana or elsewhere in the world at large as to result
in such a material and fundamental alteration of the conditions, assumptions and
bases relied upon by the Parties at the Effective Date (or the time after any
subsequent review pursuant to this Section 11.1) that the overall balance of
equities and benefits reasonably anticipated by them will no longer be
achievable as a practical matter.

 

11.2 Other Consultation

In addition to the consultation provided by Section 11.1, each Party may at any
time request a consultation with the other Party with respect to any matter
affecting the rights and obligations of the Parties under this Agreement or any
matter relating to Operations. The Parties shall meet to review the matter
raised as soon after such request as is reasonably convenient for them both.
Subsequent to the consultation, the Parties shall take the action, if any, that
is mutually agreed to address the matter.

 

12. EMPLOYMENT AND TRAINING

 

12.1 Employment

To the extent that Persons having the requisite skill and experience are
available for and willing to accept employment with Golden Ridge, Golden Ridge
shall employ (and shall give preference to the employment of) such qualified
Persons who are citizens of Ghana (and to such other Persons as the Law may
require) for skilled technical, administrative, financial and managerial
positions in accordance with Law for the purpose of ensuring that managerial
functions of Golden Ridge at all levels including technical and senior executive
levels shall be substantially performed by citizens of Ghana. Notwithstanding
the foregoing, Golden Ridge shall have the right freely to appoint and employ as
its Chief Executive Officer, Chief Financial Officer and Head of Operations
Persons who may be either Ghanaian citizens or citizens of any other nation,
except:

 

  (a) where any individual may be disqualified by Law from entering or residing
in Ghana; or

 

  (b) where an individual is from a nation whose citizens may as a general
category be banned by Law from residing or working in Ghana.

Golden Ridge shall, subject to the foregoing, also have the right at all times
to choose its employees freely and without restriction. Golden Ridge and the
Government shall, from time to time and as permitted by Law, determine how to
accomplish the objectives set forth above in this Section which shall guide and
control their deliberations and decisions. The Government shall issue such
permits as may be required by Law to allow such Persons who are not citizens of
Ghana freely to enter into, work and reside in Ghana in connection with
Operations, and to depart from Ghana. Any disputes arising under this section
shall be considered a dispute subject to resolution pursuant to Section 24.

 

18



--------------------------------------------------------------------------------

12.2 Training of Ghanaians

Golden Ridge among other measures shall provide on a continuing basis for the
training of suitable Ghanaian citizens in order to qualify them for skilled,
technical, administrative and managerial positions and to meet the objectives
set forth in Section 12.1 above. Golden Ridge shall submit to the Minister a
detailed program for the recruitment and training of Ghanaian citizens in
connection with Operations pursuant to the Akyem Mining Lease and will update
this program as required by Law.

 

13. USE OF GHANAIAN GOODS AND SERVICES

 

13.1 Golden Ridge shall, in accordance with Law and to the maximum extent
possible and consistent with safety, efficiency and economy, when purchasing
goods and services required with respect to Operations, give preference to
materials and goods made in Ghana, and services provided by Ghanaian citizens
(and such other Persons as the Law may require) as well as entities incorporated
or formed in Ghana and majority owned and controlled by citizens of Ghana (and
by such other Persons as the Law may require) who receive a share of the
benefits of such entities proportionate to their ownership interest, provided
that such goods and services are equal in quality, terms, delivery, service,
quantity and price to, or better than, goods and services obtainable outside
Ghana. Nothing in this Section 13 shall require Golden Ridge to act upon
considerations other than commercial considerations.

 

14. INCIDENTAL RIGHTS

 

14.1 Use of Resources

Except as otherwise provided in this Agreement, Golden Ridge may, within the
Contract Area and for its own use, remove, extract and use water, gravel, sand,
clay, stone, other Minerals (except for gold, diamonds and other precious
Minerals) and timber (except for protected species, insofar as they do not
interfere with or hinder Operations) in accordance with Law.

 

14.2 Imports

Golden Ridge may import and use in respect of Operations, and subject to
Section 23 and in accordance with Law subsequently export, any machinery,
equipment, consumable items, fuels, explosives and any other thing whatsoever
reasonably required with respect to Operations, including, without limitation,
the items listed on the Mining List attached hereto as Appendix D. Golden Ridge
shall notify the Minerals Commission of the export of any machinery, equipment,
consumable items, fuels or explosives and shall at all times comply with Law
regarding the safe use, sale, disposal and security of explosives.

 

15. UNDERTAKINGS OF THE GOVERNMENT

 

15.1 Electricity Generation and Transmission

The Government shall not take any action that would in application or effect
deprive Golden Ridge of the right, or hamper its ability on the same basis as
other industrial users, to purchase or receive electric power sufficient to meet
its reasonable needs for

 

19



--------------------------------------------------------------------------------

the conduct of Operations in Ghana. The foregoing applies to electric power
supplied by the Government or other Persons that are providers of electric power
in Ghana under license from or authority of the Government. The Government
further affirms that Golden Ridge may, at its own cost and in accordance with
Law, generate, transmit, use and deal with electricity and lawfully obtain
electric power from other Persons who have been so authorized in Ghana by the
Government. Golden Ridge may store, treat, use and provide water in connection
with Operations. With respect to all of the foregoing, Golden Ridge may
construct the necessary Infrastructure and Mining Plant subject to the
requirements of any Law regulating the manner in which any of the foregoing
rights shall be exercised taking into account the safety of the public and
prevention of harm to the environment.

 

15.2 Issuance of Permits and Necessary Authorization

Requests for licenses, permits, mining titles, easements, and other
authorizations required to permit Golden Ridge to conduct Operations and
activities related to Operations shall be dealt with within the period required
by Law. In all cases, the decision to grant or deny a request for a permit or
other authorization, and any license or title, shall be made in accordance with
Law.

 

15.3 Protection against Nationalization or Expropriation

Except as permitted and required by Article 20 of the 1992 Constitution of the
Republic of Ghana (and subject both to prompt, adequate and effective
compensation of the affected Party in Dollars and to the rules and principles of
international law as described in Section 10.3 above), the Government undertakes
and affirms that it shall not nationalize or expropriate (or with respect to any
of the following take any measures equivalent to nationalization or
expropriation):

 

  (a) any Infrastructure or other property, movable or immovable, owned by
Golden Ridge or subject to its right to possess or use, and whether in its
possession or in the possession of its Affiliates, agents, representatives or
contractors;

 

  (b) minerals in any form resulting from the Operations;

 

  (c) any equity, shares or ownership interests of whatever nature held in or
owned or issued by Golden Ridge or its Affiliates;

 

  (d) any structure or entity put in place by Golden Ridge in connection with
Production; and

 

  (e) any capital invested by Golden Ridge in Ghana.

Any action taken by the Government pursuant to the Constitution of Ghana as
described above, or any other action by the Government in violation of the terms
of this Section shall each entitle Golden Ridge in addition to any other remedy
provided by Law, international law or otherwise by this Agreement, to prompt
payment by the Government equivalent to the fair market value of the investment,
asset or property nationalized or expropriated immediately before the
nationalization or expropriation (or the measures tantamount to nationalization
or expropriation) took place or was announced.

 

20



--------------------------------------------------------------------------------

15.4 Peaceful enjoyment

The Government hereby warrants the title to, possession and peaceful enjoyment
by Golden Ridge of all rights granted by this Agreement and all of its property
in Ghana in accordance with Law.

 

15.5 Due Authorization

Each Party represents and warrants that it has all necessary power and authority
to execute and deliver this Agreement.

 

15.6 Production Area

The Akyem Production Area shall be the area covered by and subject to the Akyem
Mining Lease. Golden Ridge may apply for the extension of the term of the Akyem
Mining Lease for such additional term as permitted by Law, and the Government
agrees that it will not unreasonably refuse any application for an extension
made by Golden Ridge up to the maximum period permitted by Law, upon a showing
that sufficient Mineral reserves remain that will permit Golden Ridge to carry
out Operations for the additional term requested.

 

15.7 Right to Export Minerals and Other Rights

 

  (a) Under the Akyem Mining Lease and under this Agreement, Golden Ridge has
the exclusive right, subject to Law, to:

 

  (i) export and sell, without restriction by the Government or any other
Person, Minerals obtained from Operations in a Production Area to any Person in
any country or state,

 

  (ii) carry on Exploration for Minerals within each Production Area,

 

  (iii) mine Minerals within each such Production Area,

 

  (iv) subject to Section 7.2 (a), receive all income and proceeds from the
export or sale of Minerals and to deposit them in banks within Ghana and outside
of Ghana of its own choosing; and

 

  (v) exercise any other rights provided by Law to the holder of a Mining Lease.

 

  (b) The Government, acting through the Minister, and subject to the agreement
of Golden Ridge acting in its sole discretion, may purchase quantities of gold
from Golden Ridge on a basis to be decided upon by the Parties at such time,
provided that the price at which the gold may be purchased shall be based on the
London PM Fix on the day of the proposed purchase.

 

15.8 Surrender of Production Area

Golden Ridge may at any time surrender all or part of a Production Area on the
terms of the Akyem Mining Lease, on giving the Minister Notice within the time
and in accordance with the process specified by Law. After surrender of all or
any part of a Production Area, the Akyem Mining Lease shall terminate with
respect to the area surrendered.

 

21



--------------------------------------------------------------------------------

15.9 Environmental Compliance and Reclamation

Golden Ridge shall conduct Operations in order to limit to the extent
practicable, adverse impacts to the environment and to comply with Law.

 

15.10 Right to Additional Areas

 

  (a) Golden Ridge directly or through an Affiliate, and as permitted by Law,
may select as additional areas to the Contract Area (the “Additional Areas”),
any unencumbered areas that have a geological relationship to adjoining
Production Areas or into which extend geological trends from the Contract Area
or from the geographic boundaries of any Mineral body discovered in the Contract
Area.

 

  (b) On and from the date of approval by the Minister of the selection, the
selected Additional Areas shall become part of the Contract Area and the rights
and obligations of Golden Ridge shall be increased proportionately to take into
account those Additional Areas.

 

16. CONDUCT OF OPERATIONS

Golden Ridge may conduct Operations by itself or through agents and contractors
and shall do so in a manner consistent with Law and as required (a) by the terms
of this Agreement and (b) by the terms of the Akyem Mining Lease, except to the
extent that such terms are inconsistent with the terms of this Agreement in
which case the terms of this Agreement shall govern the rights and duties of the
Parties.

 

17. LAND AND FACILITIES

 

17.1 Surface Rights

 

  (a) Golden Ridge may, under the Akyem Mining Lease and subject to the
requirements of Law, enter upon and utilize all land within the Contract Area
for purposes of and incidental to Operations.

 

  (b) Golden Ridge may, in accordance with Law, acquire private land outside the
Contract Area that it intends to use for Operations (any such use for Operations
being subject to the Minister’s approval or as provided by Law), and once so
acquired any such private land shall be deemed a part of the Contract Area
during any period of its occupancy and use by Golden Ridge for Operations.

For the purposes of Section 17.1(b) “private land” shall mean any land other
than land subject to a lease granted by this Agreement and includes any creeks,
streams, rivers, and bodies of water and their residue contained on such land,
that is owned by any Person except the Government, or as to which any Person
except the Government or Golden Ridge has a right of possession recognized by
Law.

 

22



--------------------------------------------------------------------------------

17.2 Limitation on Exploration and Production

Nothing contained in this Section 17 shall be construed to permit Golden Ridge
to explore for Minerals or to produce Minerals found in any land that is not
within a Production Area.

 

17.3 Mining Plant and the use of Public Infrastructure

 

  (a) Golden Ridge may, subject to Law, acquire, construct, install, maintain
and operate a Mining Plant and other Infrastructure reasonably required for
Operations.

 

  (b) Golden Ridge may use public Infrastructure, owned, operated or provided by
the Government, or by any other Person under license or authority of the
Government, to the same extent that those facilities may be used by others to
meet the needs of Golden Ridge with respect to Operations. The Government shall
ensure that any charges for the use by Golden Ridge of public Infrastructure, as
well as other terms and conditions for such use, are fair and reasonable and are
not more onerous than those that are generally applicable to others using
similar public Infrastructure in a similar manner.

 

  (c) To the extent reasonable in connection with Operations, Golden Ridge may
integrate any item of Mining Plant with similar items of public Infrastructure,
where it is reasonable and lawful to do so, and subject to prior consultation
with the Government.

The Government reserves the right to construct roads, highways, railroads,
telegraph and telephone lines and other lines of communication within the
Contract Area, on reasonable Notice to and after consultation with Golden Ridge.
In the event of such construction, the Government shall, within sixty (60) days
after receipt of an invoice from Golden Ridge compensate it for any damage
caused to Golden Ridge property and shall indemnify and hold Golden Ridge
harmless from any claims by third parties arising from the construction. The
Government shall not engage in such construction if the effect of doing so will
be to disrupt or interrupt the conduct of Operations of Golden Ridge.

 

17.4 Contract Area

Golden Ridge shall pay ground rent at the rates required by Law for land in a
Production Area to the owner of any land subject to a Mineral Lease except for
annual ground rent for Stool Lands, which shall be paid to the Person designated
by Law. “Stool Lands” shall be lands designated as such by Law.

 

17.5 Payment

Ground rent shall be payable annually in advance within the time required by
Law, and if no such time is specified for payment, then ground rent shall be
paid on or before January 15th of the Financial Year for which payment is being
made, or, with respect to the first Financial Year after the Effective Date,
within ninety (90) days after the Effective Date.

 

23



--------------------------------------------------------------------------------

18. HEALTH AND SAFETY

Golden Ridge shall maintain health and safety standards consistent with
International Standards, its own best practices and the requirements of Law
(including regular safety training instruction for its employees) in connection
with Operations and shall report to the Government on an incident or periodic
basis as may be required by Law.

 

19. CONFIDENTIALITY

 

19.1 Confidential Information

All information, reports, and documents exchanged between, received or acquired
by the Parties in the context of this Agreement, including those conveying
geological information, Mineral reserves, sales data, Production data, the
amount set aside as a reserve for reclamation, financial information and data
and all other information related to Operations shall be considered and treated
as confidential information, subject to Section 19.2 below and applicable Law.
The Parties agree not to divulge this confidential information to any other
Person without the prior written consent of the other Party (which consent shall
not be unreasonably withheld) except in the following cases:

 

  (a) where the information is used by one Party in the course of arbitration or
court proceedings against the other party;

 

  (b) where such information is made available to a third party providing
services to either Party if that third party undertakes an obligation to treat
the information as confidential and use it only for the specified purposes;

 

  (c) where the information is provided to a bank or another financial
organization from which Golden Ridge receives financial assets, under the
condition that the bank or financial organization undertakes an obligation to
treat the information as confidential and use it only for the specified
purposes;

 

  (d) where disclosure of the information is required in accordance with this
Agreement or with Law, or with the laws of other jurisdictions applicable to
Golden Ridge or its Affiliates (including securities legislation that requires
disclosure in the jurisdiction of incorporation of an Affiliate); or

 

  (e) where the information is requested by a third party that is interested in
acquiring an interest in Golden Ridge or an Affiliate, subject to the third
party undertaking an obligation to be subject to the confidentiality obligation
in this Section 19.

 

19.2 Public Information

The obligation of confidentiality stipulated in Section 19.1 above shall not
apply to information exchanged between the Parties that is in the public domain.

 

20. INDEMNIFICATION

Any breach of an obligation in this Agreement by either Party entitles the Party
aggrieved by the breach to be indemnified by the other Party in an amount equal
to the damage suffered by

 

24



--------------------------------------------------------------------------------

the aggrieved Party subject to the limitations of Section 24. If a Party is
required to make additional payments, including payments of Taxes and Duties,
because of an inability by the Government to perform for the reasons set forth
in this section or a breach as described in this Section 20, then the Party so
required shall, upon an award pursuant to any arbitration under Section 24 with
respect to its right to indemnification hereunder, be entitled to set off the
amount of such additional payments against any obligation it may have to make
any payments to the other Party, including payments of Taxes and Duties.

 

21. ENCUMBRANCE

Golden Ridge may mortgage, charge or otherwise encumber all or part of its
interest under this Agreement to raise, from one or more Affiliates or third
parties, financing for its Operations and other obligations under this
Agreement. The Government agrees that in the event of default by Golden Ridge a
Person who holds such mortgage, charge or other encumbrance may either conduct
Operations to the same extent and on the same basis as Golden Ridge if it is
qualified under Law and has demonstrated the technical and financial ability to
conduct Operations under this Agreement or, with the prior consent of the
Minister, which consent shall not be unreasonably withheld, and as permitted by
Law to exercise any power of sale granted by any such mortgage, charge or other
encumbrance.

 

22. TERMINATION

 

22.1 Termination by Golden Ridge

Golden Ridge shall have the right to terminate this Agreement (including the
Akyem Mining Lease) at any time, either in its entirety or as to any part of the
Contract Area, (the latter as provided for by Section 15.8), provided that in
the case of termination of this Agreement in its entirety, such termination will
be effective 270 days after giving Notice to the Government. Such termination
shall be without prejudice to any obligation or liability incurred by Golden
Ridge or an Affiliate hereunder prior to the effective date of such termination.

 

22.2 Termination by the Government

The Government shall have the right to terminate this Agreement (including the
Akyem Mining Lease) only as provided herein and subject to the provisions of
Section 24, if any of the following events (hereinafter called “Events of
Default”) shall occur and continue:

 

  (a) Golden Ridge fails in a material way to comply with its obligations under
this Agreement and the failure has a materially adverse effect on the
Government;

 

  (b) Golden Ridge:

 

  (i) voluntarily makes an assignment of all or substantially all of its assets
for the benefit of creditors other than an assignment made to secure
indebtedness incurred in the ordinary course of business,

 

  (ii) files a petition or application to any tribunal for the appointment of a
trustee or receiver for all or any substantial part of its assets,

 

25



--------------------------------------------------------------------------------

  (iii) files or commences proceedings for its bankruptcy, reorganization,
arrangement or insolvency under the laws of any jurisdiction, or if any such
petition or application is filed, or any such proceedings are commenced against
it, and Golden Ridge indicates its approval thereof, consent thereto or
acquiescence therein, or

 

  (iv) if any order is entered appointing a trustee or receiver for Golden
Ridge, or adjudicating it bankrupt or insolvent, or approving a petition in any
such proceedings, and Golden Ridge permits such order to remain in effect for
more than ninety (90) days; or

 

  (c) Golden Ridge ceases Production with respect to all Production Areas, for a
period of twenty-four (24) consecutive months unless the failure or cessation is
caused by or consented to by the Government or is caused by Force Majeure.

 

22.3 Opportunity to Cure

The Government shall provide Notice to Golden Ridge of an alleged occurrence of
an Event of Default on the grounds described in Section 22.2 above and of the
Government’s position on the matter and shall offer Golden Ridge a fair
opportunity to consult with the Government to resolve the matter. If, after a
reasonable period of consultation, the Government is of the opinion that the
matter cannot be resolved by further consultation, the Government may send to
Golden Ridge Notice of the Government’s intention to terminate this Agreement
with respect to Golden Ridge. If the Event of Default is not cured within sixty
(60) days after the Notice, or within such longer period as may be necessary to
allow a reasonable period of time to effect the cure, then this Agreement shall
be terminated with respect to the Party.

 

22.4 Disputes Regarding Events of Default

Notwithstanding the provisions of Section 22.3, if Golden Ridge disputes whether
there has been an Event of Default and refers such dispute to arbitration in
accordance with Section 24, or demands non-binding mediation and/or conciliation
as required by Section 24.1, within sixty (60) days after receipt of the
Government’s Notice of its intention to terminate, termination of this Agreement
shall not take effect until the conclusion of the arbitration or non-binding
mediation and/or conciliation processes, and shall be in accordance either with
an accord reached by the Parties after any mediation or conciliation or with an
arbitration award upholding the Government’s right to terminate.

 

23. DISPOSITION OF ASSETS

On termination of this Agreement, in its entirety the Mining Plant shall remain
the property of Golden Ridge and may be transferred to an Affiliate or to a
third party within or outside Ghana in accordance with Law. The Government may
also require Golden Ridge to remove from the Contract Area any Mining Plant,
including unusable assets, which are within the Contract Area after termination.

 

26



--------------------------------------------------------------------------------

24. ARBITRATION

 

24.1 Submission to Arbitration

Any dispute between the Government and Golden Ridge that arises out of, in
relation to or in connection with this Agreement or its formation, or the
validity, interpretation, performance, termination, enforceability or breach of
this Agreement (including any dispute concerning whether the Government or
Golden Ridge has violated or is in breach of this Agreement or of any Law
affecting the rights, obligations or duties of any Party under this Agreement),
for which resolution by submission to an expert is not specifically provided
elsewhere in this Agreement shall be exclusively and finally settled by binding
arbitration pursuant to the Convention and in accordance with the rules of the
Centre in effect on the Effective Date except to the extent in conflict with
this Section 24 which shall prevail under those circumstances, provided that in
any event the law governing the rights of the Parties under this Agreement shall
be determined as set forth in Section 10.3 above. Prior to the submission of any
dispute to arbitration the Parties shall consult and negotiate with each other
and use any non-binding mediation or conciliation processes available in Ghana
and, recognizing their mutual interests, attempt to reach a satisfactory
solution, provided that any such procedures need not take place in Ghana but on
demand by any Party shall take place in such other venue as the Parties may
agree or if they cannot agree then in London, England (provided that the travel
and accommodation costs of the other Party shall be borne as provided in
Section 24.5 below by the Party making the demand that the mediation or
conciliation take place elsewhere than in Accra, Ghana). The Parties agree that
the period set aside for mediation shall not however bar a Party from applying
for urgent interim relief. In any event if the Parties do not reach settlement
within a period of 120 days after the date on which by Notice one Party has
informed the other of its intention to seek arbitration of a dispute as provided
hereunder, then, upon further Notice by any party to the other, any unresolved
claim shall proceed to arbitration pursuant to this Section 24.

The Parties agree that Golden Ridge’s Operations under this Agreement constitute
an “investment” due to, inter alia, the expenditure of a considerable amount of
money in Ghana, the long term nature of the Agreement and the investment into
Ghana’s infrastructure and that for purposes of Article 25(1) of the Convention,
any dispute subject to this Section 24 is a legal dispute arising directly out
of an investment. Either of the Parties to this dispute may institute
arbitration proceedings by giving Notice to the other Party and Notice to the
Secretary-General of the Centre including in each a statement of the issues in
dispute.

If the Centre refuses to register any Request for Arbitration or a tribunal
declines jurisdiction under Article 25 of the Convention, then the Parties agree
to arbitrate under the UNCITRAL Rules.

 

24.2 Nationality for Purposes of Arbitration

Notwithstanding the incorporation in Ghana of Golden Ridge or of any of its
successors or assignees, or of any of its other Affiliates, all these entities
shall be treated under this Section 24 as if they were nationals of the United
States of America for purposes of any arbitration pursuant to the Convention and
of this Agreement,

 

27



--------------------------------------------------------------------------------

provided such entities are or are controlled by nationals of the United States
of America, except that Golden Ridge and any other such entity may,
alternatively, elect to be treated instead as a national of any other state of
which, under the Convention, international law or the law of such state, it is a
national.

 

24.3 Arbitrators

Any arbitral tribunal constituted pursuant to this Agreement shall consist of
one (1) arbitrator to be appointed by the Government, one (1) arbitrator to be
appointed by Golden Ridge and one (1) arbitrator, who shall be the president of
the tribunal and shall be a citizen neither of Ghana nor of the United States of
America (or of any other state of which a Party is a national under
Section 24.2), to be appointed by the Secretary-General of the Centre. In making
such appointment the Secretary-General shall not be limited to making an
appointment from the Panel of Arbitrators. No such arbitrator shall have an
interest in the matters in dispute.

 

24.4 Referee

At the request of a Party, any matter otherwise subject to arbitration under
this Agreement shall instead be referred for resolution to a single referee to
be appointed by the Secretary-General of the Centre, or of any successor entity
as stipulated in Section 24.10 below, except for any dispute arising out of or
related to Sections 2, 3, 4, 5, 5.3, 6, 7.2, 8, 9, 10.2, 10.3, 10.4, 15.3, 15.4,
15.6, 15.7, 15.8, 15.10, 20, 22, 24 or 26 of this Agreement, which must be
referred to arbitrators appointed under Section 24.3 above unless the Parties
jointly agree that any such dispute is not material, in which event it may be
referred to the referee for decision at the option of either party. The referee
shall act qua expert determiner and not as arbitrator. The decision of the
referee shall be rendered pursuant to Section 24.9 of this Agreement (except as
regards the requirement for a decision by majority vote) and shall be final and
binding unless appealed by any Party to arbitrators appointed as provided in
this Section 24.4 who shall examine the referee’s decision only as to manifest
disregard of law, findings of fact that are not supported by any credible
evidence, and abuse of authority, misconduct or other unauthorized act by the
referee.

 

24.5 Venue

Without prejudice to Article 62 of the Convention, and except as the Parties may
otherwise agree in writing, the Seat shall be as provided by the Convention.
However, the venue of any hearing conducted pursuant to this Agreement shall be
Accra, Ghana, provided that at the demand of either Party any such hearing may
be held either at a place mutually agreed to by the Parties or in London,
England. However, should either party demand that the hearing take place
elsewhere than in Accra, Ghana, then the party making that demand shall be
responsible to pay the reasonable transport and accommodation costs for the
representative of the other Party and of its legal counsel as well for such
witnesses resident in Accra, Ghana as the arbitral tribunal shall determine must
appear in person before it to provide testimony. The arbitration proceedings
shall be conducted in the English language. Subject to Section 24.6 below, and
except as otherwise provided in this Section 24.5, the arbitral tribunal shall
decide how the costs of the proceedings shall be assessed against and borne by
the Parties. Any procedural issues that cannot be determined under the arbitral
rules of the Centre shall be determined pursuant to Law. Notwithstanding the
venue of the hearing, the law governing the rights of the Parties under this
Agreement shall be determined as set forth in Section 10.3 above.

 

28



--------------------------------------------------------------------------------

24.6 Award

The arbitrators shall, by majority vote, render a written decision stating the
reasons for their award within the time required by the applicable rules of the
Centre or such different period as the Parties shall agree. Any monetary award
shall be assessed and payable in Dollars (determined at the Prevailing Market
Rate of Exchange as of the date of the award if the award involved an obligation
expressed in any currency other than Dollars). Payment shall be through a bank
designated by the recipient, and in the case of an award to Golden Ridge, shall
be exempt from any Taxes and Duties imposed upon such award by the Government.
Each Party shall bear its own costs and attorney fees. Neither Party shall have
any liability for either consequential damages (except for purposes of set off)
or exemplary or punitive damages, but interest shall be at a rate that does not
to exceed the London Interbank Offering Rate (LIBOR) existing at the time of
such award, plus 6 percent per annum, multiplied by the amount of the award,
shall be assessed from the date of any monetary award until its satisfaction. If
LIBOR should cease to be reported, then the rate to be applied shall be another
substitute rate agreed to by a majority of the arbitrators.

 

24.7 Waiver of Defences

The Government hereby agrees not to claim and irrevocably waives any defense of
sovereign or other immunity or of the act of state doctrine to a claim asserted
under this Agreement including all claims of immunity from any suit, execution
or attachment. In addition, both Parties waive all defenses to the arbitrators’
jurisdiction or any other legal process and from the enforcement of any arbitral
or other award rendered by a tribunal or other Person constituted pursuant to
this Agreement. The Parties hereby submit to the jurisdiction of the courts of
any state or nation in relation to the recognition and/or execution of any
arbitral award rendered pursuant to this Agreement, and waive and agree not to
claim immunity from the jurisdiction of the courts of any nation or state in
relation to the recognition of any such arbitral award.

 

24.8 Reservation of Rights

The right to refer a claim or dispute to arbitration under this Agreement shall
not be affected by the fact that a claimant or respondent has received full or
partial compensation from another Person for a loss or injury that is the object
of the claim or dispute, and any such other Person may participate in such
proceedings by right of subrogation.

 

24.9 Nature of Award

The Parties agree that the arbitral award of any arbitral tribunal constituted
under this Agreement may contain orders for specific performance and other
equitable relief or monetary damages in respect of or affecting any of the
Parties (as well as any loss or damage suffered by any of them). The Parties
shall take all such actions as are necessary to give full and complete effect to
the award which, in accordance with its terms, shall be binding upon and
enforceable against them.

 

29



--------------------------------------------------------------------------------

24.10 Successors

The consent to the jurisdiction of the Centre as stipulated in this Section 24
shall equally bind any successor of or successors-in-interest to either Party to
this Agreement. If the Centre is replaced by, or if its functions are
substantially conferred upon or transferred to, any other international body of
a similar type and competence, the Parties may submit any dispute to that body
for settlement by arbitration in accordance with the provisions of this
Section 24.

 

25. NOTICES

 

25.1 Written Communication

Any orders, approvals, declarations and notices of any kind between the Parties
which are required, expressly authorized or provided for under this Agreement
(referred to as a “Communication”) shall be in writing and delivered by hand, by
fax, by electronic mail, by postage prepaid registered mail, by any other means
of communication agreed upon by the Parties, or under Section 25.3. A duly
authorized representative of the Party who dispatches the Communication shall
also sign the Communication.

 

25.2 Delivery

A delivery of a Communication to a Party shall be deemed to have occurred in any
one of the following circumstances:

 

  (a) if the Communication has been sent under Section 25.3 below;

 

  (b) where a duly authorized representative of the Government, in the case of
the Government, or a corporate officer of Golden Ridge, in the case of Golden
Ridge, has signed a return receipt of registered mail;

 

  (c) where a fax or electronic mail confirmation of receipt has been
electronically issued to the sender by a receiving device at a fax number or at
an authorized electronic mail address indicating receipt of a Communication sent
via fax or electronic mail;

 

  (d) where verification of receipt of the Communication has been obtained in
any manner specifically agreed to in writing by the Parties; or

 

  (e) where a Party has directly or indirectly acknowledged receipt of the
Communication in writing.

 

25.3 Address

All Communications from the Government to Golden Ridge shall be addressed as
follows:

The Managing Director

Newmont Golden Ridge Limited,

Slot Number 40/41 Senchi Street

Airport Residential Area

 

30



--------------------------------------------------------------------------------

PMB Airport Post Office

Accra, Ghana

All Communications from Golden Ridge to the Government shall be addressed as
follows:

The Minister

Ministry of Lands and Natural Resources

P O Box M212

Ministries

Accra, Ghana

And

The Minister

Ministry of Finance & Economic Planning

PO Box MB 40

Accra, Ghana

 

25.4 Copies of Communications

A copy of each Communication from one Party to the other may also be sent by the
deposit of the copy in the United States mail, postage prepaid, registered or
certified, to the following addresses:

As to Government:

The Ambassador of Ghana to the United States of America

Embassy of the Republic of Ghana

3512 International Dr. N.W.

Washington, DC 20008

USA

As to Golden Ridge:

Newmont Mining Corporation

6363 South Fiddler’s Green Circle, Suite 800

Greenwood Village, Colorado 80111

USA

Attn: The General Counsel, Legal Department

 

25.5 Change of Address

Either Party may upon prior Notice to the other Party change the designation of
the Person named to receive Communications from the other Party, the address or
fax number of the office in Ghana, in the United States or elsewhere authorized
to receive such Communications or the address or addresses or fax number or
numbers of the offices to which copies of Communications from one party to the
other are to be delivered.

 

31



--------------------------------------------------------------------------------

26. FORCE MAJEURE

 

26.1 Application

In the event of a Party being rendered unable, in whole or in part, by Force
Majeure to carry out any obligation under this Agreement, other than an
obligation to make payments of money that accrued before the commencement of
Force Majeure, the Person shall give Notice and the particulars of the Force
Majeure in writing to the other Parties as soon as practicable after the
occurrence of the cause relied on. The obligation of the Party giving the
Notice, insofar as it is affected by the Force Majeure, shall be suspended
during the continuance of such inability. The inability shall be remedied with
all reasonable dispatch, as far as practicable. The time periods specified in
this Agreement for the performance of obligations or the enjoyment of rights
that are affected by Force Majeure, except in connection with an obligation to
make payments of money that accrued prior to the commencement of Force Majeure,
but including the term of this Agreement, shall be extended by the period of
time the inability caused by such Force Majeure exists.

 

26.2 Definition

The term “Force Majeure” as used in this Agreement shall mean acts of God,
accidents, wars, acts of war, invasions, acts of public enemies, hostilities
(whether war is declared or not), restrictions on trade or other activities
imposed by any sovereign, embargoes, blockades, revolutions, riots, civil
commotions, acts of terrorism, sabotage, strikes and/or other industrial, labor
or employer-employee disputes (if not cured for a period of more than two
(2) months), market conditions or other factors that render Production
uneconomic, fires, explosions, earthquakes or any other natural disasters,
expropriation of facilities or goods, epidemics, public health emergencies and
any similar cause, provided that any such cause was beyond the reasonable
control of the Party claiming suspension and could not have been avoided or
overcome by the Party through the exercise of due diligence.

 

26.3 No Required Settlement

Nothing in Sections 26.1 or 26.2 above shall, in and of itself, be construed to
require Golden Ridge to settle any strike, lockout or other labor or industrial
dispute except as may be required by Law.

 

27. ENTIRE AGREEMENT - MODIFICATIONS

 

27.1 Entire Agreement

This Agreement, including the Appendices attached to it, represents the entire
agreement between the Parties and supersedes any previous oral and written
negotiations and agreements, except for such rights and obligations of the
Parties under the 2003 Agreement that relate to activities prior to the
Effective Date which shall remain subject to the terms of the 2003 Agreement.

 

32



--------------------------------------------------------------------------------

27.2 Amendment

Any modification or amendment of any terms of this Agreement shall be by the
mutual written agreement of the Parties and, except as otherwise specifically
provided in this Agreement, shall not become effective until ratified by
Parliament. However, by written agreement, the Parties may amend and alter the
terms and provisions of an Appendix to this Agreement, and take any other action
or decision left to their mutual or individual discretion by the terms of this
Agreement at any time throughout the duration of this Agreement, without the
approval of Parliament.

 

28. ASSIGNMENT AND SUCCESSION

The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the successors, beneficiaries and assignees of the Parties. The
rights and obligations of the Parties under this Agreement shall not be affected
by a corporate merger, consolidation, amalgamation, or other acquisition or
change in control of any Affiliate or parent entity of Golden Ridge.

 

29. SURVIVAL PROVISION

Notwithstanding termination of this Agreement by either Party or for any reason,
including a termination due to a finding that this Agreement or a portion
thereof is void, invalid, or unenforceable, Sections 1, 10.3, 15.3, 20, 23, 24,
25, 26 and 29 shall survive such termination and shall remain effective as to
any matters which are the subject of this Agreement or which arise out of, in
relation to or in connection with this Agreement. This termination shall be
without prejudice to rights, duties and obligations that have accrued before
termination. Despite the termination, provisions of this Agreement that are
reasonably necessary for the full enjoyment and enforcement of the rights,
duties and obligations shall survive for the period necessary.

 

30. NON-WAIVER OF RIGHTS

The non-exercise or partial exercise by a Party of any of its rights under the
terms of this agreement shall not in any case constitute a waiver of that right.

 

31. SEVERABILITY

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the remaining provisions shall nevertheless
remain valid and subsisting and shall be construed as if this Agreement had been
executed without the illegal, invalid or unenforceable portion.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement, through their
respective duly authorized representatives, on the day, month and year indicated
below.

 

SIGNED BY THE GOVERNMENT OF THE      ]         REPUBLIC OF GHANA acting by     
]         NII OSAH MILLS, the Minister of Lands      ]      /s/ Nii Osah Mills
   and Natural Resources who by this execution      ]     

 

   Warrants to the other party that he is duly      ]         Authorized and
empowered to enter into this      ]         Agreement in the presence of:      ]
        /s/ Prof. Bruce Banoerf Yakido             

 

             /s/ Akilagpa Sawyerr             

 

             SIGNED BY THE WITHIN-NAMED      ]         NEWMONT GOLDEN RIDGE
LIMITED by      ]         JOHAN FERREIRA, its Managing Director      ]        
and Senior Vice President African Operations      ]      /s/ Johan Ferreira   
who by this execution Warrants to the other      ]     

 

   party that he is duly authorized and      ]         empowered to enter into
this Agreement in      ]         the presence of:      ]         /s/ Gerald
Padmore             

 

             /s/ Robert Agboz             

 

            

 

34



--------------------------------------------------------------------------------

APPENDIX A

AKYEM MINING LEASE



--------------------------------------------------------------------------------

THIS MINING LEASE is made the [ILLEGIBLE] day of [ILLEGIBLE] 2010 between THE
GOVERNMENT OF THE REPUBLIC OF GHANA (hereinafter called “the Government”) acting
by ALHAJI COLLINS DAUDA the Minister of Lands and Natural Resources (hereinafter
called “the Minister”) of the one part and NEWMONT GOLDEN RIDGE LIMITED having
its registered office at 825/26, LAGOS STREET, EAST LEGON ACCRA, PRIVATE MAIL
BAG, AIRPORT POST OFFICE, ACCRA, GHANA (hereinafter called “the Company”) of the
second part:

WHEREAS:

The Government is desirous of developing its mineral resources in such manner as
will ensure that the maximum possible benefits accrue to the nation from the
exploitation of minerals and has agreed to grant the Company a Mining Lease on
the terms and conditions hereinafter following:

NOW THIS AGREEMENT WITNESSETH THAT:

 

1. GRANT OF MINING RIGHTS

 

(a) The Government hereby grants to the Company mining rights to ALL that piece
of land described in the schedule hereto and more particularly delineated on the
Plan attached and shown edged red (hereinafter called “the Lease Area”) together
with mines, beds, seams, veins, channels and strata of gold lying and being
within and under the surface for a term of fifteen (15) years from the of this
Agreement. Such term shall be renewable from time to time in accordance with the
Minerals and Mining Act, 2006, (Act 703).

 

(b) The Government hereby grants to the Company the exclusive rights to work,
develop and produce gold in the Lease Area for the said term of fifteen
(15) years (including, the processing storing and transportation of ore and
materials together with the rights and powers reasonably incidental thereto)
subject to the provisions of this Agreement;

 

1



--------------------------------------------------------------------------------

(c) The Company shall not, however, conduct any operations in a sacred area and
shall not, without the prior consent in writing of the Minister conduct any
operations:

 

  (i) within 50 yards of any building, installation, reservoir of dam, public
road, railway or area appropriated for railway;

 

  (ii) in an area occupied by a market, burial ground cemetery or Government
office, or situated within a town or village or set apart for, used,
appropriated or dedicated to a public purpose.

 

(d)    (i)    The Company shall complete the process of land acquisition, crop
compensation and compensation or resettlement of project affected persons
including residents, owners or lawful occupiers of land within two years from
the date of this Mining Lease (hereinafter referred to as “Phase One”).

 

  (ii) Within two years after the completion of Phase One (hereinafter referred
to as “Phase Two”), the Company shall commence commercial production of gold.

 

  (iii) In any event, Phase One and Phase Two shall not exceed 4 years.

 

  (iv) The Company shall, during Phase One and Phase Two, furnish an annual
progress report to the Minister and the Chief Executive Officer of the Minerals
Commission summarizing relevant activities that have taken place in the Lease
Area during each Phase.

 

(e) The Company shall conduct its operations in a manner consistent with good
commercial mining practices so as not to interfere unreasonably with vegetation
in the Lease Area or with the customary rights and privileges of persons to
farm, hunt and snare game, gather firewood for domestic purposes or to collect
snails.

 

(f)

The public shall be permitted at their sole risk to use without charge, any road
constructed by the Company in the Lease Area, in a manner consistent with good
mining practices, safety and

 

2



--------------------------------------------------------------------------------

  security, provided that such use does not unreasonably interfere with the
operations of the Company hereunder and provided also that such permission shall
not extend to areas enclosed for mining operations.

 

(g) Nothing contained in this Agreement shall be deemed to confer any rights on
the Company conflicting with provisions contained in the Minerals and Mining
Act, 2006, (Act 703) or to permit the Company to dispense with the necessity of
applying for and obtaining any permit or authorization which the Company may be
required by law or regulation to obtain in respect of any work or activity
proposed to be carried out hereunder.

Notwithstanding the above, the parties to this Agreement are also parties to an
Investment Agreement dated 17th December 2003 and ratified by the Parliament of
the Republic of Ghana on 18th December 2003. The parties acknowledge that they
have agreed to review and possibly amend certain aspects of the Investment
Agreement. Therefore, for the avoidance of any doubt, in the event of any
difference between the terms of this Mining Lease and those of the Investment
Agreement, (including any amendment thereof), the parties hereby agree that the
terms of the Investment Agreement (and as it may be amended) shall govern the
rights and the obligations of the parties.

 

2. GRANT OF RIGHTS TO THIRD PARTIES IN THE MINING AREA:

 

(a) Subject to satisfactory arrangements between the Government and the Company,
the Government shall grant the first option to the Company to work minerals
other than gold and silver discovered in the Lease Area.

 

(b) Failing such satisfactory arrangements between the Government and the
Company, the Government reserves the right to grant licences to third parties to
prospect for or to enter into agreements for the production of minerals other
than gold and silver in the Lease Area, provided that any such activity shall
not unreasonably interfere with the rights granted to the Company hereunder.

 

3



--------------------------------------------------------------------------------

3. POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE MINING AREA:

 

(a) The Government may by reasonable notice in writing to the Company exclude
from the Lease Area, at any time and from time to time, any part which may be
required for any stated public purpose whatsoever, provided that:

 

  (i) The parts so excluded shall not have a surface area in the aggregate
greater than ten percent of the Lease Area.

 

  (ii) Any parts of the Lease Area so excluded shall continue to form part of
the Lease Area subject to this Agreement.

 

  (iii) except that no mining operations shall be conducted on the parts so
excluded.

 

  (iv) No part of the Lease Area shall be so excluded in respect of which the
Company shall have given prior notice specifying that such part is required for
mining operations hereunder or on which active operations have commenced or are
in progress (such as digging, construction, installation or other works related
to gold and silver mining) but, in lieu thereof, a part equal in area to any
such part shall be excluded for such public purposes; and

 

  (v) The Government shall not take to itself or grant to third parties the
right to mine gold and silver from any part so excluded.

 

(b) The company shall be relieved of all liabilities or obligations hereunder in
respect of any part excluded under this paragraph except liabilities or
obligations accrued prior to such exclusion.

 

4. WORK OBLIGATION:

The Company shall continuously operate in the Lease Area in accordance with good
mining practices until such time as the reserves or deposits may be exhausted or
the mine can no longer be economically worked or until this Agreement expires,
whichever shall be sooner.

 

4



--------------------------------------------------------------------------------

5. CONDUCT OF OPERATIONS:

 

(a) The Company shall conduct all of its operations hereunder with due
diligence, efficiency, safety and economy, in accordance with good mining
practices and in a proper and workmanlike manner, observing sound technical and
engineering principles using appropriate modern and effective equipment,
machinery, materials and methods, and pay particular regard to conservation of
resources, reclamation of land and environmental protection generally.

 

(b) The Company shall mine and extract ore in accordance with paragraph 5(a)
herein utilizing methods, which include dredging, quarrying, pitting, trenching,
stopping and shaft sinking in the Lease Area.

 

(c) The company shall maintain all equipment in good and safe condition, normal
wear and tear excluded, and shall keep all excavated areas, shafts, pits and
trenches in good and safe condition and take all practical steps:-

 

  (i) to prevent damage to adjoining farms and villages;

 

  (ii) to avoid damage to trees, crops, buildings structures and other property
in the Lease Area; to the extent, however, that any such damage is necessary or
unavoidable, the Company shall pay fair and reasonable compensation.

(d) The Company shall fence off effectually from the adjoining lands, all pits,
shafts and other works made or used under the powers hereof.

 

  (e) The company shall as far as is necessary or practicable provide and
maintain in good repair and condition roads, gates, stiles and fences for the
convenient occupation of the surface of the Lease Area.

 

  (f) The Company shall provide and maintain proper and sufficient drains,
culverts, arches and passageways for carrying off any waters which shall arise
or be produced or interrupted by any of the works hereby authorized so that the
drainage of the Lease Area may not be prevented or prejudiced.

 

5



--------------------------------------------------------------------------------

6. NOTIFICATION OF DISCOVERY OF OTHER MINERALS:

 

  (a) The Company shall report forthwith to the Minister, the Chief Executive
Officer of the Minerals Commission, the Chief Inspector of Mines, Inspectorate
Division of the Minerals Commission and the Director of Ghana Geological Survey,
the discovery in the Lease Area of any other mineral deposits apart from gold
and silver and the Company shall be given the first option to prospect further
and to work the said minerals, subject to satisfactory arrangements between the
Government and the Company.

 

  (b) Failing any such satisfactory arrangements the Company shall not produce
any minerals from the Lease Area other than gold and silver except where they
are unavoidably linked with the production of gold and silver.

 

7. SAMPLES:

 

(a) The Company shall not during the currency of this agreement remove, dispose
of or destroy, except in analyses, any cores or samples obtained from the Lease
Area without the prior consent in writing of the Head of the Inspectorate
Division of the Minerals Commission.

 

(b) The Company shall provide the Director of Ghana Geological Survey with such
samples from the Lease Area as he may from time to time reasonably request, and
shall keep such samples as he may be directed to do so by the Head of the
Inspectorate Division of the Minerals Commission.

 

6



--------------------------------------------------------------------------------

8. HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION:

 

(a) The Company shall comply with all such reasonable instructions as may from
time to time be given by the Inspectorate Division of the Minerals Commission
for securing the health and safety of persons engaged in or connected with the
operations hereunder. The Company shall adopt all necessary and practical
precautionary measures to prevent undue pollution of rivers and other potable
water and to ensure that such pollution does not cause harm or destruction to
human or animal life or fresh water fish or vegetation.

 

9. POWER OF CHIEF INSPECTOR OF MINES OF THE INSPECTORATE DIVISION OF THE
MINERALS COMMISSION TO EXECUTE CERTAIN WORKS:

If the Company shall at any time fail to comply with any provisions of this
Agreement or applicable law and such failure is likely, in the opinion of the
Chief Inspector of Mines of the Inspectorate Division of the Minerals
Commission, to:

 

  (i) endanger the health or safety of persons, or

 

  (ii) endanger the environment, or

 

  (iii) cause harm or destruction to potable water; or

 

  (iv) result in damage to mining equipment or other structures or installation;
the Head of the Inspectorate Division of the Minerals Commission, shall after
giving the Company reasonable notice, execute any works which in his opinion are
necessary and practicable in the circumstances and the costs and expenses of
such works shall be borne by the Company.

 

10. LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:

 

(a) Nothing in this Agreement shall exempt the Company from liability for any
damage, loss or injury caused to any person, property or interest as a result of
the exercise by the Company of any rights or powers granted to it under this
Agreement.

 

(b) The Company shall at all times indemnify the Government and its officers and
agents against all claims and liabilities in respect of any loss suffered by or
damage done to third parties arising out of the exercise by the Company of any
rights or powers granted to it under this Agreement provided that the Company
shall not so indemnify the Government, its officers and agents where the claim
or liability arises out of the wrongful or negligent acts of the Government, its
officers and agents.

 

7



--------------------------------------------------------------------------------

11. EMPLOYMENT AND TRAINING:

 

(a) Citizens of Ghana shall be given preference for employment by the Company in
all phases of its operations hereunder to the maximum possible extent,
consistent with safety, efficiency and economy.

 

(b) Except with respect to unskilled personnel, the Company may employ
non-Ghanaian personnel in the conduct of its operations provided that the number
of such non-Ghanaian personnel employed shall not exceed the number permitted by
applicable law.

 

(c) The Company shall provide appropriate programmes of instruction and
theoretical and practical training to ensure the advancement, development,
improved skills and qualification of Ghanaian employees in all categories of
employment.

 

12. PREFERENCE FOR GHANAIAN GOODS AND SERVICES

In the conduct of its operations and in the purchase, construction and
installation of facilities, the Company shall give preference to:-

 

(a) materials and products made in Ghana, if such materials and products are
comparable or better in price, quality and delivery dates than materials and
products from foreign sources;

(b) service agencies located in Ghana owned by Ghanaian citizens or companies
organized pursuant to Ghanaian law, including but not limited to, insurance
agencies, bidding contractors, import brokers, dealers and agents if such
agencies give or provide equal or better price and quality of service than
competing foreign firms and can render services at such times as the Company may
require.

 

8



--------------------------------------------------------------------------------

13. AFFILIATED COMPANY TRANSACTIONS:

 

(a) Any services including services in respect of the purchase and acquisition
of materials outside Ghana provided by an affiliated company shall be obtained
only at a price, which is fair and reasonable. The Company shall, at the request
of the Minister, provide such justification of costs as may be required, duly
supported by an Auditor’s certificate if necessary.

 

(b) Any other transactions between the Company and an affiliated company shall
be on the basis of competitive international prices and upon such terms and
conditions as would be fair and reasonable had such transactions taken place
between unrelated parties.

 

(c) The Company shall notify the Minister of any and all transactions between
the Company and an affiliated company and shall supply such details relating to
such transactions as the Minister may by notice reasonably require.

 

14. TECHNICAL RECORDS:

 

(a) The Company shall maintain at its registered or mine offices complete
records of pits and trenches (location, depths of overburden and gravel and
assay value) in the Lease Area in such form as may from time to time be approved
by the Chief Inspector of Mines of the Inspectorate Division of the Minerals
Commission, Chief Executive Officer of the Minerals Commission and the Director
of Ghana Geological Survey.

 

(b) The Company shall maintain at the said offices copies of all reports
including interpretations dealing with gold and silver prospects in the Lease
Area in the course of its operations hereunder and copies of all tests and
analyses, geological and geophysical maps, diagrams or charts relevant to its
operations hereunder. These reports and records may be examined by persons in
the service or acting on behalf of the Government and authorized in writing by
the Minister.

 

9



--------------------------------------------------------------------------------

(c) The Company shall maintain at the said offices correct and intelligible
plans and sections of all mines which plans and sections shall show the
operations and workings which have been carried on as well as dykes, veins,
faults and other disturbances which have been encountered in such workings and
operations. All such plans and sections shall be made, amended and completed
from actual surveys conducted for that purpose.

 

(d) Upon expiration or termination of this Agreement or the surrender of any
part of the Lease Area, such records and data as are required to be maintained
pursuant to this paragraph which relate to the Lease Area, or such part of the
Lease Area as may have been surrendered shall be delivered to the Chief
Inspector of Mines of the Inspectorate Division of the Minerals Commission,
Chief Executive Officer of the Minerals Commission and the Director of Ghana
Geological Survey and shall become the property of the Government without
charge.

 

15. PRODUCTION RECORDS:

The Company shall maintain at its registered or mine offices complete and
accurate technical records of its operations and production in the Lease Area in
such form as may from time to time be approved by the Chief Inspector of Mines
of the Inspectorate Division of the Minerals Commission.

 

16. FINANCIAL RECORDS:

 

(a) The Company shall maintain at its registered or mine offices, detailed and
complete accounts and systematic financial records of its operations as may be
required by law. The books of account shall show all revenues received by the
Company from all sources including its operations hereunder, as well as all its
expenditure.

 

10



--------------------------------------------------------------------------------

The Company shall provide for a clear basis for understanding and relating the
financial records and accounts to its operations.

(b) The Company’s books of account shall be kept on the basis of generally
accepted accounting principles.

 

  (c) The Company shall keep separately records and financial statements in
terms of Ghana currency and also in terms of U.S. Dollars or other international
currency and may record in foreign currency such claims and liabilities as arise
in such foreign currency.

 

  (d) The Company’s books of account shall be audited within six (6) months
after the close of each Financial Year by a qualified Accountant and member of
the Ghana Institute of Chartered Accountants. Such auditing shall not in any way
imply acceptance of its results by the Government or preclude the Government
from auditing such books of account. The Company shall deliver to the Minister
without charge, copies of all or any part of such financial records as he may
from time to time reasonably request.

 

17. REPORTS:

 

(a) The Company shall furnish a report each quarter, to the Minister, the Chief
Inspector of Mines of the Inspectorate Division of the Minerals Commission, the
Chief Executive Officer of the Minerals Commission and the Director of Ghana
Geological Survey, in such forms as may from time to time be approved by the
Minister, regarding the quantities of gold and silver won in that quarter,
quantities sold, the revenue received and royalties payable for that quarter and
such other information as may be required. Such reports shall be submitted not
later than thirty (30) days after the end of each quarter.

 

11



--------------------------------------------------------------------------------

(b) The Company shall furnish a report each half-year to the Minister, the Chief
Inspector of Mines of the Inspectorate Division, Minerals Commission, the Chief
Executive Officer of the Minerals Commission and the Director of Ghana
Geological Survey in such form as may from time to time be approved by the
Minister summarising the results of its operations in the Lease Area during the
half-year and records to be kept by the Company pursuant to paragraphs 14, 15
and 16 hereof. Each such report shall include a description of any geological or
geophysical work carried out by the Company in that half-year and a plan upon a
scale approved by the Head of the Inspectorate Division of the Minerals
Commission showing dredging areas and mine workings. Such reports shall be
submitted not later than forty (40) days after the half-year to which they
relate.

 

  (c) The Company shall furnish a report each Financial Year in such form as may
from time to time be approved by the Minister to the Chief Inspector of Mines of
the Inspectorate Division of the Minerals Commission, the Chief Executive
Officer of the Minerals Commission and the Director of Ghana Geological Survey
Department summarising the results of its operations in the Lease Area during
that Financial Year and the records required to be kept by the Company pursuant
to paragraphs 14, 15, and 16 hereof. Each such report shall include a
description of the proposed operations for the following year with an estimate
of the production and revenue to be obtained therefrom. Such reports shall be
submitted not later than sixty (60) days after the end of each Financial Year.

 

  (d) The Company shall furnish the Minister, the Chief Inspector of Mines of
the Inspectorate Division of the Minerals Commission, the Chief Executive
Officer of the Minerals Commission and the Director of Ghana Geological Survey
not later than three (3) months after the expiration or

 

12



--------------------------------------------------------------------------------

  termination of this Agreement, with a report giving an account of the geology
of the Lease Area including the stratigraphic and structural conditions,
together with a geological map on a scale prescribed in the Mining Regulations.

 

  (e) The Company shall furnish the Minister and the Chief Executive Officer of
the Minerals Commission, with a report of the particulars of any proposed
alteration to its regulations. The Company shall also furnish the Minister and
the Chief Executive Officer of the Minerals Commission with a report on the
particulars of any fresh issues of shares of its capital stock or borrowings in
excess of an amount equivalent to the Stated Capital of the Company. All such
reports shall be in such form as the Minister may require and shall be submitted
not less than twenty-one (21) days (or such lesser period as the Minister may
agree) in advance of any proposed alteration, fresh issue or borrowing, as the
case may be.

 

  (f) The Company shall, not later than 180 days after the end of each Financial
Year, furnish the Minister and the Chief Executive of the Minerals Commission
with a copy each of its annual financial reports including a balance sheet,
profit and loss account, and all notes pertaining thereto, duly certified by a
qualified accountant who is a member of the Ghana Institute of Chartered
Accountants. Such certificate shall not in any way imply acceptance of such
reports by the Government or preclude the Government from auditing the Company’s
books of account.

 

  (g) The Company shall furnish the Minister, the Chief Inspector of Mines of
the Inspectorate Division of the Minerals Commission, the Chief Executive
Officer of the Minerals Commission and the Director of Ghana Geological Survey
with such other reports and information concerning its operations as they may
from time to time reasonably require.

 

13



--------------------------------------------------------------------------------

18. INSPECTION:

 

  (a) Any person or persons in the service of or acting on behalf of the
Government and authorized in writing by the Minister shall be entitled at all
reasonable times to enter into and upon any part of the Lease Area and the
Company’s registered office, for any of the following purposes:

 

  (i) to examine the mine workings, equipment, buildings, installation and any
other structures used in the mining operation;

 

  (ii) to inspect the samples which the Company is required to keep in
accordance with the provisions of this Agreement;

 

  (iii) to inspect and check the accuracy of the weights and measures and
weighing and measuring devices, used or kept by the Company;

 

  (iv) to examine and make abstracts of the books and records kept by the
Company pursuant to this Agreement;

 

  (v) to verify or ensure compliance by the Company with all applicable laws and
regulations and with its obligations hereunder;

 

  (vi) to execute any works which the Chief Inspector of Mines of the
Inspectorate Division of the Minerals Commission may be entitled to execute in
accordance with the provisions of the Mining Laws and Regulations of Ghana, or
of this Agreement.

 

  (b) The Company shall make reasonable arrangements to facilitate any such work
or inspection, including making available employees of the Company to render
assistance with respect to any such work or inspection. All such works and
inspections shall be listed by the Company in the reports and furnished each
half year.

 

14



--------------------------------------------------------------------------------

19. CONFIDENTIAL TREATMENT:

The Government shall treat all information supplied by the Company hereunder as
confidential for a period of five (5) years from the date of submission of such
information or upon termination of this Agreement whichever is sooner and shall
not reveal such information to third parties except with the written consent of
the Company which consent shall not be unreasonably withheld. The Government and
persons authorized by the Government may nevertheless use such information
received from the Company for the purpose of preparing and publishing general
reports on Minerals in Ghana and in connection with any dispute between the
Government and the Company.

 

20. FINANCIAL OBLIGATIONS:

 

(a) Consideration Fees

The Company shall, in consideration of the grant of the Mining Lease pay to
Government an amount of US$30,000.00 (thirty thousand U.S. Dollars).

 

(b) Rent:

The Company shall pay rent (which shall be subject to review) at the rate of
GH¢8.20p eight Ghana cedis twenty pesewas) i.e. 50Gp per square kilometre)

 

  (i) the said rent shall be paid half yearly in advance on or before the first
day of January and on or before the first day of July in each year.

 

  (ii) in the event of a surrender of any part of the Lease Area pursuant to
paragraph 25 hereof, no rental payments shall be refunded in whole or in part of
any area so surrendered for which yearly rental has been paid in advance or
shall rental payments be refunded in the event of termination.

 

15



--------------------------------------------------------------------------------

21. ROYALTIES:

 

  (a) The Company shall pay to the Government royalty as prescribed by the
legislation.

 

  (b) The Company shall pay royalty to the Government each quarter through the
Commissioner of Internal Revenue based on the production for that quarter,
within thirty (30) days from the end of the quarter.

Any necessary adjustments shall be made annually within sixty (60) days of the
end of each Financial Year, except that any over-payment of royalty shall not be
refunded by the Government but shall be credited against royalty due and payable
in the next quarter.

 

  (c) In the event of a dispute with respect to the amount of royalty payable
hereunder, the Company shall first make payment of the lower of the disputed
amounts and shall pay forthwith any further royalty which shall be agreed upon
or determined to be payable by arbitration in accordance with paragraph 35
hereof. Such further royalty shall carry interest to be agreed upon or at the
ruling prime rate in Ghana at the time of the award or agreement to take effect
from the date on which such amount ought originally to have been paid.

 

  (d) The Company shall also pay royalty on all timber felled by the Company in
accordance with existing legislation.

 

22. LATE PAYMENTS:

 

  (a) Anything herein contained to the contrary notwithstanding, the Company
shall, subject to the laws of Ghana, pay as penalty for any late payment of any
amounts due to the Government hereunder, an additional amount calculated at the
Bank of Ghana re-discount rate for every thirty-day period or part thereof for
the period of the delay in paying the amounts, that is to say, the period
between the actual payment date and the date on which each such payment should
have been made.

 

  (b) In the event the Company shall fail to make payment to the Government of
any amount due hereunder, the Government without prejudice to any other rights
and remedies to which it may be entitled, may, after giving 30 days notice in
writing, enter into and upon the Lease Area and seize and distrain and sell as
landlords may do for rent in arrears, all or any of the stocks of gold and
silver produced therefrom, and the plant and equipment, materials and supplies
belonging to the Company which shall be thereon; and out of the monies obtained
from the sale in respect of such distress may retain and pay all of the arrears
of any amounts due hereunder and the costs and expenses incidental to any such
distress and sale and deliver up the surplus (if any) to the Company.

 

16



--------------------------------------------------------------------------------

23. TAXATION:

 

  (a) The Company shall not be required to deduct or withhold any taxes from any
payment made from its external account of which is authorized under the terms of
the Minerals and Mining Act, 2006 (Act 703) of:

(i) any interest or other costs or fees paid in respect of any borrowing by or
on behalf of the company in foreign currency for the project;

(ii) any dividends paid to the shareholders.

 

  (b) Save for the above, the Company shall pay tax in accordance with the laws
of Ghana.

 

24. FOREIGN EXCHANGE:

All foreign exchange transactions shall be in accordance with the laws of Ghana.

 

17



--------------------------------------------------------------------------------

25. SURRENDER:

 

  (a) The Company may surrender at any time and from time to time, by giving not
less than two months’ notice to the Minister, all its rights hereunder in
respect of any part of the Lease Area not larger in the aggregate than 20% of
the said Area. The Company may surrender a larger part of the Lease Area by
giving not less than twelve (12) months’ notice to the Minister. The Company
shall be relieved of all obligations in respect of the part or parts of the
Lease Area so surrendered except those obligations, which accrued prior to the
effective date of surrender.

 

  (b) The Company shall leave the part of the Lease Area surrendered and
everything thereon in a good and safe condition, provided, however that the
Company shall have no such obligations for areas surrendered on which the
company has not undertaken any works or which have not been affected by the
operations of the Company. The Company shall take all reasonable measures, in
accordance with good mining practices to leave the surface of such part of the
Lease Area surrendered, in good and usable condition having regard to the
ecology, drainage, reclamation and the protection of the environment. In the
event that the Company fails to do so, the Minister shall make such part and
everything thereon safe and in good, usable condition at the expense of the
Company. The provisions of sub-paragraphs (a) and (c) of paragraph 29 hereof
shall apply.

 

  (c) The Company shall, on such terms and conditions as may be agreed upon
between the Government and the Company, be entitled to such wayleaves, easements
or other rights through or across the surrendered part or parts as may be
necessary for its operations and such wayleaves shall not form part or be
included in the calculation of the area of the retained part.

 

  (c) The Government may require that there be reserved over any part
surrendered such wayleaves, easements or other rights as will in its opinion be
necessary or convenient to any party to whom the Government may subsequently
grant a prospecting licence or mining lease.

 

18



--------------------------------------------------------------------------------

26. EXTENSION:

If the Company, not less than six (6) months before the expiration of this
Agreement, applies to the Minister for an extension of the term hereof and if
the Company shall not be in default at that time in the performance of any of
its obligations hereunder, the Company shall be entitled to an extension of the
period of this Agreement upon such terms and conditions as the parties may then
agree.

 

27. COMPANY’S RIGHT TO TERMINATE AGREEMENT:

The Company may, if in its opinion the mine can no longer be economically
worked, terminate this Agreement by giving not less than nine (9) months’ notice
to the Government. Such termination shall be without prejudice to any obligation
or liability incurred by the Company hereunder prior to the effective date of
such termination.

 

28. GOVERNMENT’S RIGHT TO TERMINATE AGREEMENT:

 

  (a) The Government may, subject to the provisions of this paragraph terminate
this Agreement if any of the following events shall occur:-

 

  (i) the Company shall fail to make any of the payments provided for in this
Agreement on the payment date;

 

  (ii) the Company shall contravene or fail to comply with any other provisions
of this Agreement; or

 

19



--------------------------------------------------------------------------------

  (iii) the Company shall become insolvent or bankrupt or enter into any
agreement or composition with its

  creditors or take advantage of any law for the benefit of debtors or go into
liquidation, whether compulsory or voluntary, except for the purposes of
reconstruction or amalgamation; or

 

  (iv) the Company makes a written statement to the Government on any material
matter in connection with this Agreement or with its operations which the
Company knows to be false or makes recklessly without due regard as to whether
it was true or false.

 

  (b) If and whenever the Government decides there are grounds to terminate this
Agreement pursuant to clauses (i) and (ii) of the preceding sub-paragraph, the
Government shall give the Company notice specifying the particular contravention
or failure and permit the Company to remedy same within one hundred and twenty
(120) days of such notice, or such longer period as the Minister may specify in
such notice as being reasonable in the circumstances.

 

  (c) If the Company shall fail to remedy any event specified in clauses and
(ii) of sub-paragraph (a) of this paragraph within the stated period, or an
event specified in clauses (iii) and (iv) of the said sub-paragraph shall occur,
the Government may by notice to the Company terminate this Agreement, provided
that if the Company disputes whether there has been any contravention or failure
to comply with the conditions hereof (including any dispute as to the
calculation of payments by the Company to the Government hereunder), and the
Company shall, within such period as aforesaid refer the dispute to arbitration
in accordance with paragraph 35 hereof and, thereafter, diligently prosecute its
claim thereunder, the Government shall not terminate this Agreement except as
the same may be consistent with the terms of the arbitration award.

 

20



--------------------------------------------------------------------------------

  (d) No delay or omission or course of dealing by the Government shall impair
any of its rights hereunder or be construed to be a waiver of any event
specified in sub-paragraph (a) of this paragraph or an acquiescence therein.

 

  (e) Upon termination of this Agreement, every right of the Company hereunder
shall cease (save as otherwise specifically provided hereunder) but subject
nevertheless and without prejudice to any obligation or liability imposed or
incurred under this Agreement prior to the effective date of termination and to
such rights as the Government may have under the law.

 

29. ASSETS ON TERMINATION OR EXPIRATION:

 

  (a) The Company may within six months of the termination of the Mining Lease
or a further period allowed by the Minister, remove the mining plant if the
mining plant is removed solely for the purpose of use by the Company or a person
deriving title through the Company, in another relevant mining activity in the
Country.

 

  (b) A mining plant not removed by the Company within two months after notice
is given by the Minister to the Company at anytime after expiration of the
period referred to in subsection (a), shall vest in the Republic on the
expiration of the two month notice period.

 

  (c) Nothing in this Agreement removes or diminishes an obligation that the
Company may have under the Minerals and Mining Act, 2006, (Act 703), another
enactment or a condition of this Agreement to remove a mining plant and
rehabilitate the land.

 

  (d) Notwithstanding the foregoing, the Minister, may by notice to the Company
require the removal or destruction of any assets of the Company in the Leased
Area, and if the

 

21



--------------------------------------------------------------------------------

  Company does not remove or destroy such assets within a period of thirty
(30) days from the date of the Minister’s notice to that effect, the Minister
shall cause such removal or destruction at the expense of the Company.

 

  (e) The Company shall take all reasonable measures to ensure that all of the
assets to be offered for sale to the Government or transferred to the Government
in accordance with this paragraph shall be maintained in substantially the same
condition in which they were at the date of the termination or the date on which
the Company reasonably knew that such termination would occur and any such
assets shall not be disposed of, dismantled or destroyed except as specifically
provided for in this paragraph.

 

  (f) Upon the termination or expiration of this Agreement, the Company shall
leave the Lease Area and everything thereon in good condition, having regard to
the ecology, drainage, reclamation, environmental protection, health and safety;
provided however that the Company shall have no obligation in respect of areas
where the Company has not undertaken any work or which have not been affected by
the Company’s operations. In this connection, unless the Chief Inspector of
Mines otherwise directs, the Company shall, in accordance with good mining
practices, fill up or fence and make safe all holes and excavations to the
reasonable satisfaction of the Chief Inspector of Mines. In addition the Company
shall take all reasonable measures to leave the surface of the Lease Area in
usable condition and to restore all structures thereon not the property of the
Company to their original condition. In the event that the Company fails to do
so, the Minister shall restore and make safe the Lease Area and everything
thereon at the expense of the Company.

 

22



--------------------------------------------------------------------------------

  (g) The Company shall have the right to enter upon the Lease Area for the
aforesaid purposes, subject to the rights of surface owners or others, for a
period of six (6) months from the effective date of the termination or such
longer period as the Minister may decide.

 

  (h) On the termination of this Agreement, the Company shall deliver to the
Minister the records which the Company is obliged to maintain under the Minerals
and Mining Act, 2006, (Act 703); the plans and maps of the area covered by the
mining lease prepared by the Company; and other documents, including in
electronic format, if available that relate to the mineral right.

 

30. FORCE MAJEURE:

 

  (a) For the purpose of this paragraph, force majeure includes acts of God,
war, strikes, insurrection, riots, earthquakes, storm, flood or other adverse
weather conditions or any other event which the Company could not reasonably be
expected to prevent or control, but shall not include any event caused by a
failure to observe good mining practices or by the negligence of the Company or
any of its employees or contractors.

 

  (b) The Company shall notify the Minister within forty-eight (48) hours of any
event of force majeure affecting its ability to fulfil the conditions hereof or
of any events, which may endanger the natural resources of Ghana and similarly
notify the Government of the restoration of normal conditions within forty-eight
hours of such restoration. This provision shall be in addition to any
requirements contained in the Mining Regulations in force in Ghana.

 

  (c)

All obligations on the part of the Company to comply with any of the conditions
herein (except the obligation to make payment of monies due to the Government)
shall be

 

23



--------------------------------------------------------------------------------

  suspended during the period the Company is prevented by force majeure from
fulfilling such obligations, the Company having taken all reasonable
precautions, due care and reasonable alternative measures with the objective of
avoiding such non-compliance and of carrying out its obligations hereunder. The
Company shall take all reasonable steps to remove such causes of the inability
to fulfil the terms and conditions hereof with the minimum of delay.

 

  (d) The terms of this Agreement shall be extended for a period of time equal
to the period or periods during which the company was affected by conditions set
forth in the subparagraph (a) and (b) of this paragraph or for such period as
may be agreed by the parties.

 

31. POLITICAL ACTIVITY:

The Company shall not engage in political activity of any kind in Ghana or make
a donation, gift or grant to any political party. The Company shall make it a
condition of employment that no employee, other than a citizen of Ghana shall
engage in political activity and shall not make donations, gifts or grants to
any political party. In the event of any such employee acting in disregard to
this condition, he shall be dismissed forthwith.

 

32. ADVERTISEMENTS, PROSPECTUSES, ETC:

Neither the Company nor any affiliated Company shall in any manner claim or
suggest, whether expressly or by implication that the Government or any agency
or official thereof, has expressed any opinion with respect to gold in the Lease
Area and no statement to this effect shall be included in or endorsed on any
prospectus notice, circular, advertisement, press release or similar document
issued by the Company or any affiliated Company for the purpose of raising new
capital.

 

24



--------------------------------------------------------------------------------

33. CO-OPERATION OF THE PARTIES:

Each of the parties hereto undertake that it will from time to time do all such
acts and make, enter into, execute, acknowledge and deliver at the request of
the other party, such supplemental or additional instruments, documents,
agreements, consents, information or otherwise as may be reasonably required for
the purpose of implementing or further assuring the rights and obligations of
the other party under this Agreement.

 

34. NOTICE:

Any application, notice, consent, approval, direction, instruction or waiver
hereunder shall be in writing and shall be delivered by hand or by registered
mail. Delivery by hand shall be deemed to be effective from the time of delivery
and delivery by registered mail shall be deemed to be effective from such time
as it would in the ordinary course of registered mail be delivered to the
addressee.

 

35. ARBITRATION AND SETTLEMENT OF DISPUTES:

 

  (a) Any dispute between the parties in respect of the interpretation or
enforcement of the provisions of this document shall be settled in accordance
with the procedures available in Ghana for the settlement of such dispute
provided that at the instance of either of the parties any such dispute may be
submitted for settlement by arbitration under the Arbitration Rule of the United
Nations Commission on International Trade Law (the “UNCITRAL Rule”).

 

  (b) Any arbitration under the UNCITRAL Rules shall be by three (3) arbitrators
unless the parties agree to a single arbitrator. The place of arbitration shall
be Accra and the proceedings shall be in English unless the parties otherwise
agree. Ghana Law shall be the law applicable to the proceedings.

 

  (c) Nothing in clause 35(a) or 35(b) shall prevent either of the parties from
requesting any judicial authority to order provisional measures prior to the
initiation of arbitration proceedings or during the proceedings for the
preservation of their respective rights.

 

25



--------------------------------------------------------------------------------

  (d) The parties acknowledge and that this Agreement was made on the basis of
the laws and conditions prevailing at the date of the effective conclusions of
the negotiation of this Agreement and accordingly, if thereafter, new laws and
conditions come into existence which unfairly affect the interest of either
party to this Agreement, then the party so unfairly affected shall be entitled
to request a re-negotiation and the parties shall thereupon re-negotiate.

The parties hereby undertake and covenant with each other to make every effort
to agree, co-operate, negotiate and to take such action as may be necessary to
remove the causes of unfairness or disputes.

 

36. ASSIGNMENT AND TRANSFER OF RIGHTS:

 

  (a) This Agreement shall not be assignable in whole or in part by the Company
without the prior consent in writing of the Government

 

  (b) The Government may impose such conditions precedent to the giving of such
consent as it may deem appropriate in the circumstances. No assignment, however,
may relieve the Company of its obligations under this Agreement except to the
extent that such obligations are actually assumed by the Assignee.

 

  (c) During the term of this Agreement, no shares of the capital stock of the
Company may be transferred except in accordance with the Minerals and Mining
Law.

 

37. HEADINGS:

The headings given to paragraphs in this Agreement are for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

26



--------------------------------------------------------------------------------

38. GOVERNING LAWS:

This Agreement shall be governed and construed in accordance with the Laws of
Ghana.

 

27



--------------------------------------------------------------------------------

LOGO [g44075ex10_2pg063.jpg]



--------------------------------------------------------------------------------

THIS IS THE PLAN REFERRED TO

IN THE ANNEXED MINING LEASE

DATED THIS 19th DAY OF January 2010

LOGO [g44075ex10_2pg064.jpg]

THE HON. MINISTER OF LANDS AND NATURAL RESOURCES

 

HON. MINISTER

MIN. OF LANDS & NATURAL

RESOURCES

P. O. BOX MB 212. ACCRA



--------------------------------------------------------------------------------

THE SCHEDULE ABOVE REFERRED TO

All that piece or parcel of land containing an approximate total area of 46.40
square kilometers Lying to the North of Latitudes 6°17’57”, 6°18“47”, 6°19’10”,
6°19’10”, 6°19’51”, 6°19’55”, and 6°17’56”; South of Latitudes 6°18’27”,
6°21’32” and 6°22’48”; East of Longitudes -1°01’04”, -1°00’49”, -1°01’08”,
-1°01’08”, -1°01’05”, -1°03’35”, -1°03’17”, and -1°03’13”; West of Longitudes
-1°00’00”, -1°01’35”, and -1°02’35” in the Birim North District of the Eastern
Region of the Republic of Ghana which piece or parcel of land is more
particularly delineated on the plan annexed hereto for the purposes of
identification and not of limitation.

 

28



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the Parties have respectively executed the original and
counterpart of this Agreement on the date first above written.

 

SIGNED BY THE GOVERNMENT OF THE

REPUBLIC OF GHANA acting by

ALHAJI COLLINS DAUDA, the Minister

of Lands and Natural Resources who by

this execution warrants to the other party

that she is duly authorized and empowered

enter into this Agreement in the presence

of:

 

]

]

]

]

]

]

]

]

    LOGO [g44075ex10_2pg066a.jpg]                        

 

HON. MINISTER

MIN. OF LANDS & NATURAL

RESOURCES

P. O. BOX MB 212. ACCRA

                  LOGO [g44075ex10_2pg066c.jpg]       SIGNED BY THE WITHIN-NAMED
  ]     NEWMONT GOLDEN RIDGE LIMITED   ]     acting by its Chief
Executive/Managing   ]     Director who by this execution warrants   ]     to
the other party that he is duly   ]     authorized and empowered to enter into  
]     this Agreement in the presence of:   ]     LOGO [g44075ex10_2pg066d.jpg]  
    LOGO [g44075ex10_2pg066e.jpg] (DIRECTOR/SECRETARY)       (MANAGING DIRECTOR)

 

29



--------------------------------------------------------------------------------

OATH OF PROOF

I, [ILLEGIBLE] of ACCRA make oath and say that on the [ILLEGIBLE] day of
[ILLEGIBLE] 2010 I was present and saw ALHAJI COLLINS DAUDA, Minister of Lands
and Natural Resources duly execute the Instrument now produced to me and marked
“A” and that the said ALHAJI COLLINS, DAUDA can read and write.

SWORN at Accra, this 10th day of February 2010 BEFORE ME

 

LOGO [g44075ex10_2pg067a.jpg]    LOGO [g44075ex10_2pg067b.jpg]   

LOGO [g44075ex10_2pg067c.jpg]

 

 

DEPONENT

This is the instrument Marked “A” Referred to in the Oath of George Banful Sworn
before me this 10th day of February 2010

 

LOGO [g44075ex10_2pg067d.jpg]

CERTIFICATE OF PROOF

On the 10th day of February 2010 at 1030 O’clock in [ILLEGIBLE] noon this
Instrument was proved before me by the Oath of the within-named George Banful to
have been duly executed by the within-named ALHAJI COLLINS DAUDA for and on
behalf of “the Government” of the Republic of Ghana for Lessor herein.

 

LOGO [g44075ex10_2pg067f.jpg]



--------------------------------------------------------------------------------

LOGO [g44075ex10_2pg068new.jpg]

 

31



--------------------------------------------------------------------------------

THIS MINING LEASE is made the 19th day of January 2010 between THE GOVERNMENT OF
THE REPUBLIC OF GHANA (hereinafter called “the Government”) acting by ALHAJI
COLLINS DAUDA the Minister of Lands and Natural Resources (hereinafter called
the Minister”) of the one part and NEWMONT GOLDEN RIDGE LIMITED, having its
registered office at 825/26, LAGOS STREET, EAST LEGON, ACCRA, PRIVATE MAIL BAG,
AIRPORT POST OFFICE, ACCRA, GHANA (hereinafter called “the Company”) of the
second part:

W H E R E A S:

The Government is desirous of developing its mineral resources in such manner as
will ensure that the maximum possible benefits accrue to the nation from the
exploitation of minerals and has agreed to grant the Company a Mining Lease on
the terms and conditions hereinafter following:

NOW THIS AGREEMENT WITNESSETH THAT:

 

1. GRANT OF MINING RIGHTS

 

(a) The Government hereby grants to the Company mining rights to ALL that piece
of land described in the schedule hereto and more particularly delineated on the
Plan attached and shown edged red (hereinafter called “the Lease Area”) together
with mines, beds, seams, veins, channels and strata of gold lying and being
within and under the surface for a term of fifteen (15) years from the date of
this Agreement. Such term shall be renewable from time to time in accordance
with the Minerals and Mining Act, 2006, (Act 703).

 

(b) The Government hereby grants to the Company the exclusive rights to work,
develop and produce gold in the Lease Area for the said term of fifteen
(15) years (including, the processing, storing and transportation of ore and
materials together with the rights and powers reasonably incidental thereto)
subject to the provisions of this Agreement;

 

1



--------------------------------------------------------------------------------

(c) The Company shall not, however, conduct any operations in a sacred area and
shall not, without the prior consent in writing of the Minister conduct any
operations:

 

  (i) within 50 yards of any building, installation, reservoir of dam, public
road, railway or area appropriated for railway;

 

  (ii) in an area occupied by a market, burial ground cemetery or Government
office, or situated within a town or village or set apart for, used,
appropriated or dedicated to a public purpose.

 

(d)    (i)    The Company shall complete the process of land acquisition, crop
compensation and compensation or resettlement of project affected persons
including residents, owners or lawful occupiers of land within two years from
the date of this Mining Lease (hereinafter referred to as “Phase One”).

 

  (ii) Within two years after the completion of Phase One (hereinafter referred
to as “Phase Two”), the Company shall commence commercial production of gold.

 

  (iii) In any event, Phase One and Phase Two shall not exceed 4 years.

 

  (iv) The Company shall, during Phase One and Phase Two, furnish an annual
progress report to the Minister and the Chief Executive Officer of the Minerals
Commission summarizing relevant activities that have taken place in the Lease
Area during each Phase.

 

(e) The Company shall conduct its operations in a manner consistent with good
commercial mining practices so as not to interfere unreasonably with vegetation
in the Lease Area or with the customary rights and privileges of persons to
farm, hunt and snare game, gather firewood for domestic purposes or to collect
snails.

 

(f)

The public shall be permitted at their sole risk to use without charge, any road
constructed by the Company in the Lease Area, in a manner consistent with good
mining practices, safety and

 

2



--------------------------------------------------------------------------------

  security, provided that such use does not unreasonably interfere with the
operations of the Company hereunder and provided also that such permission shall
not extend to areas enclosed for mining operations.

 

(g) Nothing contained in this Agreement shall be deemed to confer any rights on
the Company conflicting with provisions contained in the Minerals and Mining
Act, 2006, (Act 703) or to permit the Company to dispense with the necessity of
applying for and obtaining any permit or authorization which the Company may be
required by law or regulation to obtain in respect of any work or activity
proposed to be carried out hereunder.

Notwithstanding the above, the parties to this Agreement are also parties to an
Investment Agreement dated 17th December 2003 and ratified by the Parliament of
the Republic of Ghana on 18th December 2003. The parties acknowledge that they
have agreed to review and possibly amend certain aspects of the Investment
Agreement. Therefore, for the avoidance of any doubt, in the event of any
difference between the terms of this Mining Lease and those of the Investment
Agreement, (including any amendment thereof), the parties hereby agree that the
terms of the Investment Agreement (and as it may be amended) shall govern the
rights and the obligations of the parties.

 

2. GRANT OF RIGHTS TO THIRD PARTIES IN THE MINING AREA:

 

(a) Subject to satisfactory arrangements between the Government and the Company,
the Government shall grant the first option to the Company to work minerals
other than gold and silver discovered in the Lease Area.

 

(b) Failing such satisfactory arrangements between the Government and the
Company, the Government reserves the right to grant licences to third parties to
prospect for or to enter into agreements for the production of minerals other
than gold and silver in the Lease Area, provided that any such activity shall
not unreasonably interfere with the rights granted to the Company hereunder.

 

3



--------------------------------------------------------------------------------

3. POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE MINING AREA:

 

(a) The Government may by reasonable notice in writing to the Company exclude
from the Lease Area, at any time and from time to time, any part which may be
required for any stated public purpose whatsoever, provided that:

 

  (i) The parts so excluded shall not have a surface area in the aggregate
greater than ten percent of the Lease Area.

 

  (ii) Any parts of the Lease Area so excluded shall continue to form part of
the Lease Area subject to this Agreement.

 

  (iii) except that no mining operations shall be conducted on the parts so
excluded.

 

  (iv) No part of the Lease Area shall be so excluded in respect of which the
Company shall have given prior notice specifying that such part is required for
mining operations hereunder or on which active operations have commenced or are
in progress (such as digging, construction, installation or other works related
to gold and silver mining) but, in lieu thereof, a part equal in area to any
such part shall be excluded for such public purposes; and

 

  (v) The Government shall not take to itself or grant to third parties the
right to mine gold and silver from any part so excluded.

 

(b) The company shall be relieved of all liabilities or obligations hereunder in
respect of any part excluded under this paragraph except liabilities or
obligations accrued prior to such exclusion.

 

4. WORK OBLIGATION:

The Company shall continuously operate in the Lease Area in accordance with good
mining practices until such time as the reserves or deposits may be exhausted or
the mine can no longer be economically worked or until this Agreement expires,
whichever shall be sooner.

 

4



--------------------------------------------------------------------------------

5. CONDUCT OF OPERATIONS:

 

(a) The Company shall conduct all of its operations hereunder with due
diligence, efficiency, safety and economy, in accordance with good mining
practices and in a proper and workmanlike manner, observing sound technical and
engineering principles using appropriate modern and effective equipment,
machinery, materials and methods, and pay particular regard to conservation of
resources, reclamation of land and environmental protection generally.

 

(b) The Company shall mine and extract ore in accordance with paragraph 5(a)
herein utilizing methods, which include dredging, quarrying, pitting, trenching,
stopping and shaft sinking in the Lease Area.

 

(c) The company shall maintain all equipment in good and safe condition, normal
wear and tear excluded, and shall keep all excavated areas, shafts, pits and
trenches in good and safe condition and take all practical steps:-

 

  (i) to prevent damage to adjoining farms and villages;

 

  (ii) to avoid damage to trees, crops, buildings structures and other property
in the Lease Area; to the extent, however, that any such damage is necessary or
unavoidable, the Company shall pay fair and reasonable compensation.

 

  (d) The Company shall fence off effectually from the adjoining lands, all
pits, shafts and other works made or used under the powers hereof.

 

  (e) The company shall as far as is necessary or practicable provide and
maintain in good repair and condition roads, gates, stiles and fences for the
convenient occupation of the surface of the Lease Area.

 

  (f) The Company shall provide and maintain proper and sufficient drains,
culverts, arches and passageways for carrying off any waters which shall arise
or be produced or interrupted by any of the works hereby authorized so that the
drainage of the Lease Area may not be prevented or prejudiced.

 

5



--------------------------------------------------------------------------------

6. NOTIFICATION OF DISCOVERY OF OTHER MINERALS:

 

  (a) The Company shall report forthwith to the Minister, the Chief Executive
Officer of the Minerals Commission, the Chief Inspector of Mines, Inspectorate
Division of the Minerals Commission and the Director of Ghana Geological Survey,
the discovery in the Lease Area of any other mineral deposits apart from gold
and silver and the Company shall be given the first option to prospect further
and to work the said minerals, subject to satisfactory arrangements between the
Government and the Company.

 

  (b) Failing any such satisfactory arrangements the Company shall not produce
any minerals from the Lease Area other than gold and silver except where they
are unavoidably linked with the production of gold and silver.

 

7. SAMPLES:

 

(a) The Company shall not during the currency of this agreement remove, dispose
of or destroy, except in analyses, any cores or samples obtained from the Lease
Area without the prior consent in writing of the Head of the Inspectorate
Division of the Minerals Commission.

 

(b) The Company shall provide the Director of Ghana Geological Survey with such
samples from the Lease Area as he may from time to time reasonably request, and
shall keep such samples as he may be directed to do so by the Head of the
Inspectorate Division of the Minerals Commission.

 

6



--------------------------------------------------------------------------------

8. HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION:

 

(a) The Company shall comply with all such reasonable instructions as may from
time to time be given by the Inspectorate Division of the Minerals Commission
for securing the health and safety of persons engaged in or connected with the
operations hereunder. The Company shall adopt all necessary and practical
precautionary measures to prevent undue pollution of rivers and other potable
water and to ensure that such pollution does not cause harm or destruction to
human or animal life or fresh water fish or vegetation.

 

9. POWER OF CHIEF INSPECTOR OF MINES OF THE INSPECTORATE DIVISION OF THE
MINERALS COMMISSION TO EXECUTE CERTAIN WORKS:

If the Company shall at any time fail to comply with any provisions of this
Agreement or applicable law and such failure is likely, in the opinion of the
Chief Inspector of Mines of the Inspectorate Division of the Minerals
Commission, to:

 

  (i) endanger the health or safety of persons, or

 

  (ii) endanger the environment, or

 

  (iii) cause harm or destruction to potable water; or

 

  (iv) result in damage to mining equipment or other structures or installation;
the Head of the Inspectorate Division of the Minerals Commission, shall after
giving the Company reasonable notice, execute any works which in his opinion are
necessary and practicable in the circumstances and the costs and expenses of
such works shall be borne by the Company.

 

10. LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:

 

(a) Nothing in this Agreement shall exempt the Company from liability for any
damage, loss or injury caused to any person, property or interest as a result of
the exercise by the Company of any rights or powers granted to it under this
Agreement.

 

(b) The Company shall at all times indemnify the Government and its officers and
agents against all claims and liabilities in respect of any loss suffered by or
damage done to third parties arising out of the exercise by the Company of any
rights or powers granted to it under this Agreement provided that the Company
shall not so indemnify the Government, its officers and agents where the claim
or liability arises out of the wrongful or negligent acts of the Government, its
officers and agents.

 

7



--------------------------------------------------------------------------------

11. EMPLOYMENT AND TRAINING:

 

  (a) Citizens of Ghana shall be given preference for employment by the Company
in all phases of its operations hereunder to the maximum possible extent,
consistent with safety, efficiency and economy.

 

  (b) Except with respect to unskilled personnel, the Company may employ
non-Ghanaian personnel in the conduct of its operations provided that the number
of such non-Ghanaian personnel employed shall not exceed the number permitted by
applicable law.

 

  (c) The Company shall provide appropriate programmes of instruction and
theoretical and practical training to ensure the advancement, development,
improved skills and qualification of Ghanaian employees in all categories of
employment.

 

12. PREFERENCE FOR GHANAIAN GOODS AND SERVICES

In the conduct of its operations and in the purchase, construction and
installation of facilities, the Company shall give preference to:-

 

  (a) materials and products made in Ghana, if such materials and products are
comparable or better in price, quality and delivery dates than materials and
products from foreign sources;

 

  (b)

service agencies located in Ghana owned by Ghanaian citizens or companies
organized pursuant to Ghanaian law,

 

8



--------------------------------------------------------------------------------

  including but not limited to, insurance agencies, bidding contractors, import
brokers, dealers and agents if such agencies give or provide equal or better
price and quality of service than competing foreign firms and can render
services at such times as the Company may require.

 

13. AFFILIATED COMPANY TRANSACTIONS:

 

(a) Any services including services in respect of the purchase and acquisition
of materials outside Ghana provided by an affiliated company shall be obtained
only at a price, which is fair and reasonable. The Company shall, at the request
of the Minister, provide such justification of costs as may be required, duly
supported by an Auditor’s certificate if necessary.

 

(b) Any other transactions between the Company and an affiliated company shall
be on the basis of competitive international prices and upon such terms and
conditions as would be fair and reasonable had such transactions taken place
between unrelated parties.

 

(c) The Company shall notify the Minister of any and all transactions between
the Company and an affiliated company and shall supply such details relating to
such transactions as the Minister may by notice reasonably require.

 

14. TECHNICAL RECORDS:

 

(a) The Company shall maintain at its registered or mine offices complete
records of pits and trenches (location, depths of overburden and gravel and
assay value) in the Lease Area in such form as may from time to time be approved
by the Chief Inspector of Mines of the Inspectorate Division of the Minerals
Commission, Chief Executive Officer of the Minerals Commission and the Director
of Ghana Geological Survey.

 

(b)

The Company shall maintain at the said offices copies of all reports including
interpretations dealing with gold and silver prospects in the Lease Area in the
course of its operations hereunder and copies

 

9



--------------------------------------------------------------------------------

  of all tests and analyses, geological and geophysical maps, diagrams or charts
relevant to its operations hereunder. These reports and records may be examined
by persons in the service or acting on behalf of the Government and authorized
in writing by the Minister.

 

(c) The Company shall maintain at the said offices correct and intelligible
plans and sections of all mines which plans and sections shall show the
operations and workings which have been carried on as well as dykes, veins,
faults and other disturbances which have been encountered in such workings and
operations. All such plans and sections shall be made, amended and completed
from actual surveys conducted for that purpose.

 

(d) Upon expiration or termination of this Agreement or the surrender of any
part of the Lease Area, such records and data as are required to be maintained
pursuant to this paragraph which relate to the Lease Area, or such part of the
Lease Area as may have been surrendered shall be delivered to the Chief
Inspector of Mines of the Inspectorate Division of the Minerals Commission,
Chief Executive Officer of the Minerals Commission and the Director of Ghana
Geological Survey and shall become the property of the Government without
charge.

 

15. PRODUCTION RECORDS:

The Company shall maintain at its registered or mine offices complete and
accurate technical records of its operations and production in the Lease Area in
such form as may from time to time be approved by the Chief Inspector of Mines
of the Inspectorate Division of the Minerals Commission.

 

16. FINANCIAL RECORDS:

 

(a) The Company shall maintain at its registered or mine offices, detailed and
complete accounts and systematic financial records of its operations as may be
required by law. The books of account shall show all revenues received by the
Company from all sources including its operations hereunder, as well as all its
expenditure.

 

10



--------------------------------------------------------------------------------

The Company shall provide for a clear basis for understanding and relating the
financial records and accounts to its operations.

 

  (b) The Company’s books of account shall be kept on the basis of generally
accepted accounting principles.

 

  (c) The Company shall keep separately records and financial statements in
terms of Ghana currency and also in terms of U.S. Dollars or other international
currency and may record in foreign currency such claims and liabilities as arise
in such foreign currency.

 

  (d) The Company’s books of account shall be audited within six (6) months
after the close of each Financial Year by a qualified Accountant and member of
the Ghana Institute of Chartered Accountants. Such auditing shall not in any way
imply acceptance of its results by the Government or preclude the Government
from auditing such books of account. The Company shall deliver to the Minister
without charge, copies of all or any part of such financial records as he may
from time to time reasonably request.

 

17. REPORTS:

 

  (a) The Company shall furnish a report each quarter, to the Minister, the
Chief Inspector of Mines of the Inspectorate Division of the Minerals
Commission, the Chief Executive Officer of the Minerals Commission and the
Director of Ghana Geological Survey, in such forms as may from time to time be
approved by the Minister, regarding the quantities of gold and silver won in
that quarter, quantities sold, the revenue received and royalties payable for
that quarter and such other information as may be required. Such reports shall
be submitted not later than thirty (30) days after the end of each quarter.

 

11



--------------------------------------------------------------------------------

  (b) The Company shall furnish a report each half-year to the Minister, the
Chief Inspector of Mines of the Inspectorate Division, Minerals Commission, the
Chief Executive Officer of the Minerals Commission and the Director of Ghana
Geological Survey in such form as may from time to time be approved by the
Minister summarising the results of its operations in the Lease Area during the
half-year and records to be kept by the Company pursuant to paragraphs 14, 15
and 16 hereof. Each such report shall include a description of any geological or
geophysical work carried out by the Company in that half-year and a plan upon a
scale approved by the Head of the Inspectorate Division of the Minerals
Commission showing dredging areas and mine workings. Such reports shall be
submitted not later than forty (40) days after the half-year to which they
relate.

 

  (c) The Company shall furnish a report each Financial Year in such form as may
from time to time be approved by the Minister to the Chief Inspector of Mines of
the Inspectorate Division of the Minerals Commission, the Chief Executive
Officer of the Minerals Commission and the Director of Ghana Geological Survey
Department summarising the results of its operations in the Lease Area during
that Financial Year and the records required to be kept by the Company pursuant
to paragraphs 14, 15, and 16 hereof. Each such report shall include a
description of the proposed operations for the following year with an estimate
of the production and revenue to be obtained therefrom. Such reports shall be
submitted not later than sixty (60) days after the end of each Financial Year.

 

12



--------------------------------------------------------------------------------

  (d) The Company shall furnish the Minister, the Chief Inspector of Mines of
the Inspectorate Division of the Minerals Commission, the Chief Executive
Officer of the Minerals Commission and the Director of Ghana Geological Survey
not later than three (3) months after the expiration or termination of this
Agreement, with a report giving an account of the geology of the Lease Area
including the stratigraphic and structural conditions, together with a
geological map on a scale prescribed in the Mining Regulations.

 

  (e) The Company shall furnish the Minister and the Chief Executive Officer of
the Minerals Commission, with a report of the particulars of any proposed
alteration to its regulations. The Company shall also furnish the Minister and
the Chief Executive Officer of the Minerals Commission with a report on the
particulars of any fresh issues of shares of its capital stock or borrowings in
excess of an amount equivalent to the Stated Capital of the Company. All such
reports shall be in such form as the Minister may require and shall be submitted
not less than twenty-one (21) days (or such lesser period as the Minister may
agree) in advance of any proposed alteration, fresh issue or borrowing, as the
case may be.

 

  (f) The Company shall, not later than 180 days after the end of each Financial
Year, furnish the Minister and the Chief Executive of the Minerals Commission
with a copy each of its annual financial reports including a balance sheet,
profit and loss account, and all notes pertaining thereto, duly certified by a
qualified accountant who is a member of the Ghana Institute of Chartered
Accountants. Such certificate shall not in any way imply acceptance of such
reports by the Government or preclude the Government from auditing the Company’s
books of account.

 

  (g) The Company shall furnish the Minister, the Chief Inspector of Mines of
the Inspectorate Division of the Minerals Commission, the Chief Executive
Officer of the Minerals Commission and the Director of Ghana Geological Survey
with such other reports and information concerning its operations as they may
from time to time reasonably require.

 

13



--------------------------------------------------------------------------------

18. INSPECTION:

 

  (a) Any person or persons in the service of or acting on behalf of the
Government and authorized in writing by the Minister shall be entitled at all
reasonable times to enter into and upon any part of the Lease Area and the
Company’s registered office, for any of the following purposes:

 

  (i) to examine the mine workings, equipment, buildings, installation and any
other structures used in the mining operation;

 

  (ii) to inspect the samples which the Company is required to keep in
accordance with the provisions of this Agreement;

 

  (iii) to inspect and check the accuracy of the weights and measures and
weighing and measuring devices, used or kept by the Company;

 

  (iv) to examine and make abstracts of the books and records kept by the
Company pursuant to this Agreement;

 

  (v) to verify or ensure compliance by the Company with all applicable laws and
regulations and with its obligations hereunder;

 

  (vi) to execute any works which the Chief Inspector of Mines of the
Inspectorate Division of the Minerals Commission may be entitled to execute in
accordance with the provisions of the Mining Laws and Regulations of Ghana, or
of this Agreement.

 

  (b) The Company shall make reasonable arrangements to facilitate any such work
or inspection, including making available employees of the Company to render
assistance with respect to any such work or inspection. All such works and
inspections shall be listed by the Company in the reports and furnished each
half year.

 

14



--------------------------------------------------------------------------------

19. CONFIDENTIAL TREATMENT:

The Government shall treat all information supplied by the Company hereunder as
confidential for a period of five (5) years from the date of submission of such
information or upon termination of this Agreement whichever is sooner and shall
not reveal such information to third parties except with the written consent of
the Company which consent shall not be unreasonably withheld. The Government and
persons authorized by the Government may nevertheless use such information
received from the Company for the purpose of preparing and publishing general
reports on Minerals in Ghana and in connection with any dispute between the
Government and the Company.

 

20. FINANCIAL OBLIGATIONS:

 

(a) Consideration Fees

The Company shall, in consideration of the grant of the Mining Lease pay to
Government an amount of US$30,000.00 (thirty thousand U.S. Dollars).

 

(b) Rent:

The Company shall pay rent (which shall be subject to review) at the rate of
GH¢8.20p eight Ghana cedis twenty pesewas) i.e. 50Gp per square kilometre)

 

  (i) the said rent shall be paid half yearly in advance on or before the first
day of January and on or before the first day of July in each year.

 

  (ii) in the event of a surrender of any part of the Lease Area pursuant to
paragraph 25 hereof, no rental payments shall be refunded in whole or in part of
any area so surrendered for which yearly rental has been paid in advance or
shall rental payments be refunded in the event of termination.

 

15



--------------------------------------------------------------------------------

21. ROYALTIES:

 

  (a) The Company shall pay to the Government royalty as prescribed by the
legislation.

 

  (b) The Company shall pay royalty to the Government each quarter through the
Commissioner of Internal Revenue based on the production for that quarter,
within thirty (30) days from the end of the quarter.

Any necessary adjustments shall be made annually within sixty (60) days of the
end of each Financial Year, except that any over-payment of royalty shall not be
refunded by the Government but shall be credited against royalty due and payable
in the next quarter.

 

  (c) In the event of a dispute with respect to the amount of royalty payable
hereunder, the Company shall first make payment of the lower of the disputed
amounts and shall pay forthwith any further royalty which shall be agreed upon
or determined to be payable by arbitration in accordance with paragraph 35
hereof. Such further royalty shall carry interest to be agreed upon or at the
ruling prime rate in Ghana at the time of the award or agreement to take effect
from the date on which such amount ought originally to have been paid.

 

  (d) The Company shall also pay royalty on all timber felled by the Company in
accordance with existing legislation.

 

16



--------------------------------------------------------------------------------

22. LATE PAYMENTS:

 

  (a) Anything herein contained to the contrary notwithstanding, the Company
shall, subject to the laws of Ghana, pay as penalty for any late payment of any
amounts due to the Government hereunder, an additional amount calculated at the
Bank of Ghana re-discount rate for every thirty-day period or part thereof for
the period of the delay in paying the amounts, that is to say, the period
between the actual payment date and the date on which each such payment should
have been made.

 

  (b) In the event the Company shall fail to make payment to the Government of
any amount due hereunder, the Government without prejudice to any other rights
and remedies to which it may be entitled, may, after giving 30 days notice in
writing, enter into and upon the Lease Area and seize and distrain and sell as
landlords may do for rent in arrears, all or any of the stocks of gold and
silver produced therefrom, and the plant and equipment, materials and supplies
belonging to the Company which shall be thereon; and out of the monies obtained
from the sale in respect of such distress may retain and pay all of the arrears
of any amounts due hereunder and the costs and expenses incidental to any such
distress and sale and deliver up the surplus (if any) to the Company.

 

23. TAXATION:

 

  (a) The Company shall not be required to deduct or withhold any taxes from any
payment made from its external account of which is authorized under the terms of
the Minerals and Mining Act, 2006 (Act 703) of:

(i) any interest or other costs or fees paid in respect of any borrowing by or
on behalf of the company in foreign currency for the project;

(ii) any dividends paid to the shareholders.

 

  (b) Save for the above, the Company shall pay tax in accordance with the laws
of Ghana.

 

17



--------------------------------------------------------------------------------

24. FOREIGN EXCHANGE:

All foreign exchange transactions shall be in accordance with the laws of Ghana.

 

25. SURRENDER:

 

  (a) The Company may surrender at any time and from time to time, by giving not
less than two months’ notice to the Minister, all its rights hereunder in
respect of any part of the Lease Area not larger in the aggregate than 20% of
the said Area. The Company may surrender a larger part of the Lease Area by
giving not less than twelve (12) months’ notice to the Minister. The Company
shall be relieved of all obligations in respect of the part or parts of the
Lease Area so surrendered except those obligations, which accrued prior to the
effective date of surrender.

 

  (b) The Company shall leave the part of the Lease Area surrendered and
everything thereon in a good and safe condition, provided, however that the
Company shall have no such obligations for areas surrendered on which the
company has not undertaken any works or which have not been affected by the
operations of the Company. The Company shall take all reasonable measures, in
accordance with good mining practices to leave the surface of such part of the
Lease Area surrendered, in good and usable condition having regard to the
ecology, drainage, reclamation and the protection of the environment. In the
event that the Company fails to do so, the Minister shall make such part and
everything thereon safe and in good, usable condition at the expense of the
Company. The provisions of sub-paragraphs (a) and (c) of paragraph 29 hereof
shall apply.

 

18



--------------------------------------------------------------------------------

  (c) The Company shall, on such terms and conditions as may be agreed upon
between the Government and the Company, be entitled to such wayleaves, easements
or other rights through or across the surrendered part or parts as may be
necessary for its operations and such wayleaves shall not form part or be
included in the calculation of the area of the retained part.

 

  (c) The Government may require that there be reserved over any part
surrendered such wayleaves, easements or other rights as will in its opinion be
necessary or convenient to any party to whom the Government may subsequently
grant a prospecting licence or mining lease.

 

26. EXTENSION:

If the Company, not less than six (6) months before the expiration of this
Agreement, applies to the Minister for an extension of the term hereof and if
the Company shall not be in default at that time in the performance of any of
its obligations hereunder, the Company shall be entitled to an extension of the
period of this Agreement upon such terms and conditions as the parties may then
agree.

 

27. COMPANY’S RIGHT TO TERMINATE AGREEMENT:

The Company may, if in its opinion the mine can no longer be economically
worked, terminate this Agreement by giving not less than nine (9) months’ notice
to the Government. Such termination shall be without prejudice to any obligation
or liability incurred by the Company hereunder prior to the effective date of
such termination.

 

28. GOVERNMENT’S RIGHT TO TERMINATE AGREEMENT:

 

  (a) The Government may, subject to the provisions of this paragraph terminate
this Agreement if any of the following events shall occur:-

 

  (i) the Company shall fail to make any of the payments provided for in this
Agreement on the payment date;

 

19



--------------------------------------------------------------------------------

  (ii) the Company shall contravene or fail to comply with any other provisions
of this Agreement; or

 

  (iii) the Company shall become insolvent or bankrupt or enter into any
agreement or composition with its creditors or take advantage of any law for the
benefit of debtors or go into liquidation, whether compulsory or voluntary,
except for the purposes of reconstruction or amalgamation; or

 

  (iv) the Company makes a written statement to the Government on any material
matter in connection with this Agreement or with its operations which the
Company knows to be false or makes recklessly without due regard as to whether
it was true or false.

 

  (b) If and whenever the Government decides there are grounds to terminate this
Agreement pursuant to clauses (i) and (ii) of the preceding sub-paragraph, the
Government shall give the Company notice specifying the particular contravention
or failure and permit the Company to remedy same within one hundred and twenty
(120) days of such notice, or such longer period as the Minister may specify in
such notice as being reasonable in the circumstances.

 

  (c)

If the Company shall fail to remedy any event specified in clauses and (ii) of
sub-paragraph (a) of this paragraph within the stated period, or an event
specified in clauses (iii) and (iv) of the said sub-paragraph shall occur, the
Government may by notice to the Company terminate this Agreement, provided that
if the Company disputes whether there has been any contravention or failure to
comply with the conditions hereof (including any dispute as to the calculation
of payments by the Company to the Government hereunder), and the Company shall,
within such period as aforesaid refer

 

20



--------------------------------------------------------------------------------

  the dispute to arbitration in accordance with paragraph 35 hereof and,
thereafter, diligently prosecute its claim thereunder, the Government shall not
terminate this Agreement except as the same may be consistent with the terms of
the arbitration award.

 

  (d) No delay or omission or course of dealing by the Government shall impair
any of its rights hereunder or be construed to be a waiver of any event
specified in sub-paragraph (a) of this paragraph or an acquiescence therein.

 

  (e) Upon termination of this Agreement, every right of the Company hereunder
shall cease (save as otherwise specifically provided hereunder) but subject
nevertheless and without prejudice to any obligation or liability imposed or
incurred under this Agreement prior to the effective date of termination and to
such rights as the Government may have under the law.

 

29. ASSETS ON TERMINATION OR EXPIRATION:

 

  (a) The Company may within six months of the termination of the Mining Lease
or a further period allowed by the Minister, remove the mining plant if the
mining plant is removed solely for the purpose of use by the Company or a person
deriving title through the Company, in another relevant mining activity in the
Country.

 

  (b) A mining plant not removed by the Company within two months after notice
is given by the Minister to the Company at anytime after expiration of the
period referred to in subsection (a), shall vest in the Republic on the
expiration of the two month notice period.

 

  (c) Nothing in this Agreement removes or diminishes an obligation that the
Company may have under the Minerals and Mining Act, 2006, (Act 703), another
enactment or a condition of this Agreement to remove a mining plant and
rehabilitate the land.

 

21



--------------------------------------------------------------------------------

  (d) Notwithstanding the foregoing, the Minister, may by notice to the Company
require the removal or destruction of any assets of the Company in the Leased
Area, and if the Company does not remove or destroy such assets within a period
of thirty (30) days from the date of the Minister’s notice to that effect, the
Minister shall cause such removal or destruction at the expense of the Company.

 

  (e) The Company shall take all reasonable measures to ensure that all of the
assets to be offered for sale to the Government or transferred to the Government
in accordance with this paragraph shall be maintained in substantially the same
condition in which they were at the date of the termination or the date on which
the Company reasonably knew that such termination would occur and any such
assets shall not be disposed of, dismantled or destroyed except as specifically
provided for in this paragraph.

 

  (f) Upon the termination or expiration of this Agreement, the Company shall
leave the Lease Area and everything thereon in good condition, having regard to
the ecology, drainage, reclamation, environmental protection, health and safety;
provided however that the Company shall have no obligation in respect of areas
where the Company has not undertaken any work or which have not been affected by
the Company’s operations. In this connection, unless the Chief Inspector of
Mines otherwise directs, the Company shall, in accordance with good mining
practices, fill up or fence and make safe all holes and excavations to the
reasonable satisfaction of the Chief Inspector of Mines. In addition the Company
shall take all reasonable measures to leave the surface of the Lease Area in
usable condition and to restore all structures

 

22



--------------------------------------------------------------------------------

  thereon not the property of the Company to their original condition. In the
event that the Company fails to do so, the Minister shall restore and make safe
the Lease Area and everything thereon at the expense of the Company.

 

  (g) The Company shall have the right to enter upon the Lease Area for the
aforesaid purposes, subject to the rights of surface owners or others, for a
period of six (6) months from the effective date of the termination or such
longer period as the Minister may decide.

 

  (h) On the termination of this Agreement, the Company shall deliver to the
Minister the records which the Company is obliged to maintain under the Minerals
and Mining Act, 2006, (Act 703); the plans and maps of the area covered by the
mining lease prepared by the Company; and other documents, including in
electronic format, if available that relate to the mineral right.

 

30. FORCE MAJEURE:

 

  (a) For the purpose of this paragraph, force majeure includes acts of God,
war, strikes, insurrection, riots, earthquakes, storm, flood or other adverse
weather conditions or any other event which the Company could not reasonably be
expected to prevent or control, but shall not include any event caused by a
failure to observe good mining practices or by the negligence of the Company or
any of its employees or contractors.

 

  (b) The Company shall notify the Minister within forty-eight (48) hours of any
event of force majeure affecting its ability to fulfil the conditions hereof or
of any events, which may endanger the natural resources of Ghana and similarly
notify the Government of the restoration of normal conditions within forty-eight
hours of such restoration. This provision shall be in addition to any
requirements contained in the Mining Regulations in force in Ghana.

 

23



--------------------------------------------------------------------------------

  (c) All obligations on the part of the Company to comply with any of the
conditions herein (except the obligation to make payment of monies due to the
Government) shall be suspended during the period the Company is prevented by
force majeure from fulfilling such obligations, the Company having taken all
reasonable precautions, due care and reasonable alternative measures with the
objective of avoiding such non-compliance and of carrying out its obligations
hereunder. The Company shall take all reasonable steps to remove such causes of
the inability to fulfil the terms and conditions hereof with the minimum of
delay.

 

  (d) The terms of this Agreement shall be extended for a period of time equal
to the period or periods during which the company was affected by conditions set
forth in the subparagraph (a) and (b) of this paragraph or for such period as
may be agreed by the parties.

 

31. POLITICAL ACTIVITY:

The Company shall not engage in political activity of any kind in Ghana or make
a donation, gift or grant to any political party. The Company shall make it a
condition of employment that no employee, other than a citizen of Ghana shall
engage in political activity and shall not make donations, gifts or grants to
any political party. In the event of any such employee acting in disregard to
this condition, he shall be dismissed forthwith.

 

32. ADVERTISEMENTS, PROSPECTUSES, ETC:

Neither the Company nor any affiliated Company shall in any manner claim or
suggest, whether expressly or by implication that the Government or any agency
or official thereof, has expressed any opinion with respect to gold in the Lease
Area and no

 

24



--------------------------------------------------------------------------------

statement to this effect shall be included in or endorsed on any prospectus
notice, circular, advertisement, press release or similar document issued by the
Company or any affiliated Company for the purpose of raising new capital.

 

33. CO-OPERATION OF THE PARTIES:

Each of the parties hereto undertake that it will from time to time do all such
acts and make, enter into, execute, acknowledge and deliver at the request of
the other party, such supplemental or additional instruments, documents,
agreements, consents, information or otherwise as may be reasonably required for
the purpose of implementing or further assuring the rights and obligations of
the other party under this Agreement.

 

34. NOTICE:

Any application, notice, consent, approval, direction, instruction or waiver
hereunder shall be in writing and shall be delivered by hand or by registered
mail. Delivery by hand shall be deemed to be effective from the time of delivery
and delivery by registered mail shall be deemed to be effective from such time
as it would in the ordinary course of registered mail be delivered to the
addressee.

 

35. ARBITRATION AND SETTLEMENT OF DISPUTES:

 

  (a) Any dispute between the parties in respect of the interpretation or
enforcement of the provisions of this document shall be settled in accordance
with the procedures available in Ghana for the settlement of such dispute
provided that at the instance of either of the parties any such dispute may be
submitted for settlement by arbitration under the Arbitration Rule of the United
Nations Commission on International Trade Law (the “UNCITRAL Rule”).

 

  (b) Any arbitration under the UNCITRAL Rules shall be by three (3) arbitrators
unless the parties agree to a single arbitrator. The place of arbitration shall
be Accra and the proceedings shall be in English unless the parties otherwise
agree. Ghana Law shall be the law applicable to the proceedings.

 

25



--------------------------------------------------------------------------------

  (c) Nothing in clause 35(a) or 35(b) shall prevent either of the parties from
requesting any judicial authority to order provisional measures prior to the
initiation of arbitration proceedings or during the proceedings for the
preservation of their respective rights.

 

  (d) The parties acknowledge and that this Agreement was made on the basis of
the laws and conditions prevailing at the date of the effective conclusions of
the negotiation of this Agreement and accordingly, if thereafter, new laws and
conditions come into existence which unfairly affect the interest of either
party to this Agreement, then the party so unfairly affected shall be entitled
to request a re-negotiation and the parties shall thereupon re-negotiate.

The parties hereby undertake and covenant with each other to make every effort
to agree, co-operate, negotiate and to take such action as may be necessary to
remove the causes of unfairness or disputes.

 

36 ASSIGNMENT AND TRANSFER OF RIGHTS:

 

  (a) This Agreement shall not be assignable in whole or in part by the Company
without the prior consent in writing of the Government

 

  (b) The Government may impose such conditions precedent to the giving of such
consent as it may deem appropriate in the circumstances. No assignment, however,
may relieve the Company of its obligations under this Agreement except to the
extent that such obligations are actually assumed by the Assignee.

 

  (c) During the term of this Agreement, no shares of the capital stock of the
Company may be transferred except in accordance with the Minerals and Mining
Law.

 

26



--------------------------------------------------------------------------------

37. HEADINGS:

The headings given to paragraphs in this Agreement are for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

38. GOVERNING LAWS:

This Agreement shall be governed and construed in accordance with the Laws of
Ghana.

 

27



--------------------------------------------------------------------------------

LOGO [g44075ex10_2pg096.jpg]



--------------------------------------------------------------------------------

THIS IS THE PLAN REFERRED TO

IN THE ANNEXED MINING LEASE

DATED THIS [ILLEGIBLE] DAY OF January [ILLEGIBLE]

                                              LOGO [g44075ex10_2pg097.jpg]

THE HON. MINISTER OF LANDS AND NATURAL RESOURCES

 

  

HON. MINISTER

MIN. OF LANDS & NATURAL

RESOURCES

P. O. BOX MB 212 ACCRA

  



--------------------------------------------------------------------------------

THE SCHEDULE ABOVE REFERRED TO

All that piece or parcel of land containing an approximate total area of 16.35
square kilometers Lying to the North of Latitudes 6°18’27”, 6°18”40”, 6°18’43”,
6°20’02”, 6°20’43” and 6°21’03”; South of Latitude 6°21’32”; East of Longitudes
-1°03’25”, -1°04’27”, -1° 04’42”, -1° 05’09”, -1° 06’29” and -1°29’29”; West of
Longitudes -1°03’17” and -1°03’13” in the Birim North District of the Eastern
Region of the Republic of Ghana which piece or parcel of land is more
particularly delineated on the plan annexed hereto for the purposes of
identification and not of limitation.

 

28



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the Parties have respectively executed the original and
counterpart of this Agreement on the date first above written.

 

SIGNED BY THE GOVERNMENT OF THE
REPUBLIC OF GHANA acting by
ALHAJI COLLINS DAUDA, the Minister
of Lands and Natural Resources who by
this execution warrants to the other party
that she is duly authorized and empowered
enter into this Agreement in the presence
of:   

]

]

]

]

]

]

]

]

  

LOGO [g44075ex10_2pg099a.jpg]

 

 

LOGO [g44075ex10_2pg099c.jpg]

                                   

LOGO [g44075ex10_2pg099b.jpg]

 

      SIGNED BY THE WITHIN-NAMED
NEWMONT GOLDEN RIDGE LIMITED
acting by its Chief Executive/Managing
Director who by this execution warrants
to the other party that he is duly
authorized and empowered to enter into
this Agreement in the presence of:   

]

]

]

]

]

]

]

                                       LOGO [g44075ex10_2pg099d.jpg]       LOGO
[g44075ex10_2pg099e.jpg]

 

     

 

(DIRECTOR/SECRETARY)       (MANAGING DIRECTOR)

 

29



--------------------------------------------------------------------------------

OATH OF PROOF

 

I, [ILLEGIBLE] of ACCRA make oath and say that on the [ILLEGIBLE] day of
[ILLEGIBLE] 2010 I was present and saw ALHAJI COLLINS DAUDA, Minister of Lands
and Natural Resources duly execute the Instrument now produced to me and marked
“A” and that the said ALHAJI COLLINS DAUDA can read and write.   

SWORN at Accra, this 10th day of February 2010

 

BEFORE ME   

LOGO [g44075ex10_2pg100b.jpg]

    LOGO [g44075ex10_2pg100a.jpg]      LOGO [g44075ex10_2pg100c.jpg]  

 

    

 

       DEPONENT             

This is the instrument Marked “A” Referred to in the Oath of George Banful

Sworn before me this 10th day of February 2010

 

  

 

  

LOGO [g44075ex10_2pg100d.jpg]

 

On the 10th day of February 2010 at 1030 O’clock in the noon this Instrument was
proved before me by the Oath of the within-named George Banful to have been duly
executed by the within-named ALHAJI COLLINS DAUDA for and on behalf of “the
Government” of the Republic of Ghana for Lessor herein.    LOGO
[g44075ex10_2pg100e.jpg]

 

  

 

  

LOGO [g44075ex10_2pg100f.jpg]



--------------------------------------------------------------------------------

LOGO [g44075ex10_2pg101.jpg]

Dated this day of 2010
GOVERNMENT OF THE REPUBLIC OF GHANA
AND
NEWMONT GOLDEN RIDGE LIMITED
MINING LEASE
TERM : FIFTEEN (15) YEARS
COMMENCEMENT : 19/01/2010
EXPIRY DATE : 18/01/2025
FILE NO :
SOLICITOR OF THE SUPREME COURT GHANA
31



--------------------------------------------------------------------------------

Appendix B

Illustrative Calculation of Royalty

Provided for the purpose of illustrating the calculation mechanism defined in
section 5; not indicative of predicted volumes, price, revenue, or distribution.
The Royalty Rate shown below applies only to gold mined in a forest reserve
area. For gold mined outside a forest reserve area the rate is 0.6 percentage
points lower but not lower than 3% (e.g. a royalty rate shown below of 4.1%
would be 3.5% and one of 3.6% would be 3%).

 

          Average Gold Price,
Year       

Royalty Rate

   Low
Value      High
Value      3.6%    $ 0.00       $ 1,299.99   

Item 1

   4.1%    $ 1,300.00       $ 1,449.99       4.6%    $ 1,450.00       $ 2,299.99
      5.6%    $ 2,300.00         Unlimited   

 

Item

       January     February     March     April     May     June     July    
August     September     October     November     December   2    Average
Monthly Gold Price ($/oz)   $ 1,100.00      $ 1,290.00      $ 1,295.00      $
1,305.00      $ 1,449.99      $ 1,449.99      $ 1,450.00      $ 2,200.00      $
2,299.00      $ 2,300.00      $ 2,305.00      $ 3,000.00    3    Applicable
Royalty Rate (%)     3.6 %      3.6 %      3.6 %      4.1 %      4.1 %      4.1
%      4.6 %      4.6 %      4.6 %      5.6 %      5.6 %      5.6 %  4    Ounces
Sold (Oz)     40,000        40,000        40,000        40,000        40,000   
    40,000        40,000        40,000        40,000        40,000        40,000
       40,000    5    Total Revenues Received ($M)   $ 46.0      $ 51.8      $
52.2      $ 51.8      $ 57.8      $ 62.0      $ 58.0      $ 86.0      $ 92.0   
  $ 92.0      $ 92.4      $ 116.0    6    Royalty Paid to Government ($M)   $
1.7      $ 1.9      $ 1.9      $ 2.1      $ 2.4      $ 2.5      $ 2.7      $ 4.0
     $ 4.2      $ 5.1      $ 5.2      $ 6.5   

NOTE: In conformity with the current understanding and arrangements between
Newmont Golden Ridge Limited and the Ghana Revenue Authority, the extra royalty
of 0.6% payable for mining in the forest reserve, is paid to the Forestry
Commission of Ghana.

 

B-1



--------------------------------------------------------------------------------

Appendix C

Illustrative Calculation of Carried Interest Payments to Government

(provided for the purpose of Illustrating the calculation mechanism defined in
section 6, not Indicative of predicted price, revenue, costs or distributions)

 

Item

  

Year After First Year Which Gold Produced

  Year 3     Year 4     Year 5     Year 6     Year 7     Year 8     Year 9    
Year 10     Year 11     Year 12   Part 1 - Illustrative Gold Price & Revenue   

1

   Average Yearly Gold Price ($/Ounce)   $ 1,300      $ 1,400      $ 1,300     
$ 1,200      $ 1,300      $ 1,600      $ 1,800      $ 1,200      $ 1,500      $
1,800   

2

   Revenue ($M)   $ 390.0      $ 420.0      $ 390.0      $ 360.0      $ 390.0   
  $ 480.0      $ 540.0      $ 360.0      $ 450.0      $ 540.0    Part 2 -
Guaranteed Advance Payment calculation under section 6.2   

3

   Guaranteed Advance Payment Annual Payment ($M)   $ 0.0      $ 0.0      $ 2.3
     $ 0.0      $ 2.3      $ 2.9      $ 3.2      $ 0.0      $ 2.7      $ 3.2   

4

   Cumulative Guaranteed Advance Payments ($M)   $ 0.0      $ 0.0      $ 2.3   
  $ 2.3      $ 4.7      $ 7.6      $ 10.8      $ 10.8      $ 13.5      $ 16.7   
Part 3 - Government Interest calculation under Section 6.1   

5

   Dividends Declared, to Shareholders ($M)   $ 0.0      $ 0.0      $ 0.0      $
0.0      $ 0.0      $ 0.0      $ 54.0      $ 54.0      $ 67.5      $ 108.0   

6

   l/9th of Declared Dividends ($M)   $ 0.0      $ 0.0      $ 0.0      $ 0.0   
  $ 0.0      $ 0.0      $ 6.0      $ 6.0      $ 7.5      $ 12.0    Part 4 -
Government Carried Interest Payments   

7

   0.6% Guaranteed Advance Payment ($M)   $ 0.0      $ 0.0      $ 2.3      $ 0.0
     $ 2.3      $ 2.9      $ 3.2      $ 0.0      $ 2.7      $ 3.2   

8

   1/9 Government Interest Payable ($M)   $ 0.0      $ 0.0      $ 0.0      $ 0.0
     $ 0.0      $ 0.0      $ 0.0      $ 1.2      $ 4.8      $ 8.8   

9

   Total Government Carried Interest Payments ($M)   $ 0.0      $ 0.0      $ 2.3
     $ 0.0      $ 2.3      $ 2.9      $ 3.2      $ 1.2      $ 7.5      $ 12.0   

 

  

Assumptions and Walkthrough

YEAR

  

GAPs are made in all years, building a prepayment account. GI payments are
deducted from this account.

9

  

$6.0m GI due (item 6) but offset by $10.8m GAP already made (item 4), which
includes $3.2m GAP (item 7) made in this year 9. Balance of GAP prepayments
would stand at 10.8 - 6.0 = $4.8m.

10

  

$6.0m GI due (item 6), but prepayment account stands at $4.8m, so GI payment to
be made would be 6.0 - 4.8 = $1.2m.

11

  

$2.7m GAP made. $7.5m GI due, reduced by $2.7m paid so GI to be paid is 7.5 -
2.7 = $4.8m

12

  

$3.2m GAP made, $12.0m GI payment due, reduced by $3.2m paid, 12.0 - 3.2 = $8.8m

 

    Year 4     Year 5     Year 6     Year 7     Year 8     Year 9     Year 10  
  Year 11     Year 12   Part 5 - Timing of Payments                  

7

  

0.6% Guaranteed Advance Payment ($M)

  $ 0.0      $ 0.0      $ 2.3      $ 0.0      $ 2.3      $ 2.9      $ 3.2      $
0.0      $ 2.7   

8

  

1/9 Government Interest Payable ($M)

  $ 0.0      $ 0.0      $ 0.0      $ 0.0      $ 0.0      $ 0.0      $ 0.0      $
1.2      $ 4.8   

9

  

Total Government Carried Interest Payments ($M)

  $ 0.0      $ 0.0      $ 2.3      $ 0.0      $ 2.3      $ 2.9      $ 3.2      $
1.2      $ 7.5   

 

C-1



--------------------------------------------------------------------------------

APPENDIX D

MINING LIST



--------------------------------------------------------------------------------

APPENDIX E

CURRENT VAT MOU